                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 1 of 71



                                                   1   DAVID ANTON (SBN 94852)
                                                       Margaret E. Roeckl (SBN 129783)
                                                   2   Steve Castleman (SBN 95764)
                                                       1717 Redwood Lane
                                                   3   Davis, CA 95616
                                                       Telephone: (530) 759-8421
                                                   4   davidantonlaw@gmail.com

                                                   5   Counsel for Qui Tam Relators, Arthur R. Jahr, III,
                                                       Elbert G. Bowers, Susan V. Andrews, Archie R. Jackson,
                                                   6   Anthony Smith, Donald K. Wadsworth, and Robert McLean

                                                   7   JOHN HOUSTON SCOTT (SBN 72578)
                                                       THE SCOTT LAW FIRM
                                                   8   1388 Sutter Street, Suite 715
                                                       San Francisco, California 94109
                                                   9   Telephone:     (415) 561-9600
                                                       John@scottlawfirm.net
                                                  10
                                                       Counsel for Qui Tam Relators, Arthur R. Jahr, III,
LAW OFFICE OF DAVID ANTON




                                                  11   Elbert G. Bowers, Susan V. Andrews, Archie R. Jackson,
                                                       [not counsel for other relators]
                                                  12
                            1717 R EDWOOD L ANE




                                                                                        UNITED STATES DISTRICT COURT
                              D AVIS , CA 95616




                                                  13                                   NORTHERN DISTRICT OF CALIFORNIA
                                                  14
                                                                                                                Case No. 3:13-CV-3835 JD
                                                  15    THE UNITED STATES OF AMERICA ex
                                                        rel., ARTHUR R. JAHR, III, et al.,
                                                  16    ANTHONY SMITH, & DONALD K.
                                                        WADSWORTH et al.,
                                                  17            Plaintiffs                                        RELATED ACTIONS:
                                                                           v.                                     3:16-CV-1106 JD
                                                  18
                                                                                                                  3:16-CV-1107 JD
                                                        TETRA TECH EC, INC.; TETRA TECH,
                                                  19
                                                        INC., SHAW ENVIRONMENTAL AND                           RELATORS' COMBINED SECOND
                                                  20    INFRASTRUCTURE, INC.; CHICAGO                          AMENDED COMPLAINT -
                                                        BRIDGE & IRON, INC., APTIM                             FALSE CLAIMS ACT VIOLATIONS
                                                  21    ENVIRONMENTAL &                                        PURSUANT TO 31 U.S.C. §3729 et seq.
                                                        INFRASTRUCTURE, INC., APTIM
                                                  22    CORPORATION, APTIM FEDERAL
                                                        SERVICES, LLC, RADIOLOGICAL                            DEMAND FOR JURY TRIAL
                                                  23
                                                        SURVEY & REMEDIAL SERVICES,
                                                  24    INC., IO ENVIRONMENTAL &
                                                        INFRASTRUCTURE INC., DARYL
                                                  25    DeLONG, and BRIAN HENDERSON,
                                                  26            Defendants.
                                                  27

                                                  28
                                                                                                            -1-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 2 of 71



                                                   1                                             INTRODUCTION
                                                   2

                                                   3
                                                              This complaint is formatted to meet the directive of Judge Donato to have all
                                                       three complaints combined into one complaint, and to try to geographically
                                                   4
                                                       organize allegations between the Hunters Point Naval Shipyard, the Naval Station
                                                   5
                                                       Treasure Island, and the Alameda Naval Base.
                                                   6

                                                   7

                                                   8
                                                                                   PARTIES - RELATOR PLAINTIFFS

                                                   9
                                                              1. Qui Tam Relators Plaintiff SUSAN V. ANDREWS, (herein Andrews),
                                                  10
                                                       Plaintiff ARTHUR R. JAHR III, (herein Jahr), Plaintiff ELBERT G. BOWERS,
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       (herein Bowers) and ARCHIE R. JACKSON, (herein Jackson) are natural persons
                                                  12
                                                       and competent to sue, herein jointly referred to as the JAHR plaintiffs. The fraud
                            1717 R EDWOOD L ANE
                              D AVIS , CA 95616




                                                  13
                                                       information disclosed herein by the JAHR plaintiffs as to the fraud engaged in by
                                                  14
                                                       defendants at the expense of the United States of America, and the United States
                                                  15
                                                       Navy has not been publicly disclosed as defined by 31 USC §3730(e)(4)(A). The
                                                  16   JAHR plaintiffs are the original source for all JAHR plaintiff disclosed information.
                                                  17   The JAHR plaintiffs have knowledge of the facts and fraud herein alleged by the
                                                  18   JAHR plaintiffs. The knowledge of the JAHR plaintiffs is independent of any
                                                  19   publicly disclosed fraudulent allegations or transaction, and materially adds to any
                                                  20   publicly disclosed fraudulent allegations or transactions. The JAHR plaintiffs have
                                                  21   provided the information to the government before filing suit, have filed complaints
                                                  22   with government agencies, having submitted documents and have been interviewed
                                                  23   by government agents, and agents for the JAHR plaintiffs have met and conferred
                                                  24   with government representatives including the United States Attorney General’s
                                                  25   office and made disclosures prior to filing of suit. Plaintiffs previously filed
                                                  26   personal litigation against Defendant Tetra Tech, Inc. and Tetra Tech EC, Inc. in
                                                  27   the Superior Court of California for wrongful termination due to the JAHR
                                                  28
                                                                                                            -2-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 3 of 71



                                                   1   plaintiffs' reports of unsafe and improper radiation remediation risking the health
                                                   2   and safety of workers and the public in which some of the background facts but not
                                                   3   the fraudulent allegations or transactions by Tetra Tech, Inc. and Tetra Tech EC,
                                                   4   Inc., or any of the other defendants herein were alleged. Federal jurisdiction is
                                                   5   proper for this action is based on a federal statute 31 USC §3729 and §3730.
                                                   6          2.       Qui Tam Relator ANTHONY SMITH, hereinafter Smith, was trained
                                                   7   as a radiation control technician. Smith was employed at various periods of time,
                                                   8   beginning in approximately 2002, as a radiation decontamination technician and
                                                   9   later a radiation control technician. Smith worked at Hunters Point Naval Shipyard
                                                  10   initially for New World Environmental, Inc. doing business as New World
LAW OFFICE OF DAVID ANTON




                                                  11   Technology beginning in approximately 2002 for approximately a year as a
                                                  12   radiation control technician. Smith returned to Hunters Point Naval Shipyard as a
                            1717 R EDWOOD L ANE




                                                       radiation control technician in approximately 2006 for less than a full year. Smith
                              D AVIS , CA 95616




                                                  13

                                                  14   returned once again to the Hunters Point Naval Shipyard to work as a radiation
                                                  15   control technician on or about March 28, 2008 and remained at Hunters Point Naval
                                                  16   Shipyard as a radiation control technician until September 28, 2012. When Smith
                                                  17   was laid off with others in September of 2012, Smith was informed he would be
                                                  18   returned to work at Hunters Point upon the initiation of work in other areas of
                                                  19   Hunters Point for radiation surveys and remediation.
                                                  20          3.       In early 2010, Smith's employer, a sub-contractor to Tetra Tech EC,
                                                  21   Inc. changed from New World Environmental, Inc. to another sub-contractor of
                                                  22   Tetra Tech EC, Inc. named Radiological Survey & Remedial Services, Inc., herein

                                                  23   referred to as RSRS. Defendants Brian Henderson was the President of RSRS, and

                                                  24   Daryl DeLong was the Vice President of RSRS. Both Henderson and DeLong

                                                  25   worked a significant amount of their time at Hunters Point after the founding of

                                                  26   RSRS. RSRS had been a sub-contractor of Tetra Tech EC, Inc. at Hunters Point

                                                  27   during parts or all of Smith's last period of employment at Hunters Point which had

                                                  28   begun on March 28, 2008. Management of RSRS and supervisors of Tetra Tech
                                                                                                            -3-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 4 of 71



                                                   1   EC, Inc. informed Smith that he would be called back to work after the lay-off of
                                                   2   September 28, 2012. In early 2013, Smith learned that others had been called back
                                                   3   to work at Hunters Point, but Smith had not received a call back to work. Smith
                                                   4   called supervisors of Tetra Tech EC, Inc. and inquired if he was going to be
                                                   5   recalled to work. Smith was informed he would not be recalled. Smith asked why
                                                   6   he had not been recalled for work. Smith was told that he was not being recalled for
                                                   7   work because the government had raised issues related to radiological work Smith
                                                   8   and others had performed.
                                                   9          4.       Smith individually and through counsel of Smith conducted
                                                  10   investigations into the radiological remediation that has been performed for the
LAW OFFICE OF DAVID ANTON




                                                  11   United States Navy in the California Bay Area, in particular Hunters Point Naval
                                                  12   Shipyard, Treasure Island, and Alameda Naval Base. Smith through his own
                            1717 R EDWOOD L ANE




                                                       personal knowledge and the investigation he and his counsel conducted have
                              D AVIS , CA 95616




                                                  13

                                                  14   independent information regarding false claims submitted by the Defendants to the
                                                  15   United States for payment, independent of information publicly disclosed.
                                                  16          5.       Smith became aware that Tetra Tech EC, Inc. produced a report titled
                                                  17   "Investigation Conclusion Anomalous Soil Samples At Hunters Point Naval
                                                  18   Shipyard”. The report implied that Smith had conducted false soil sampling at
                                                  19   Hunters Point on his own and contrary to the directions of his supervisors. Smith
                                                  20   concluded that the report was not accurate, and it tried to falsely place blame on
                                                  21   Smith and other co-workers. Smith consulted with counsel to investigate matters
                                                  22   related to radiological remediation conducted on behalf of the Navy and to explore

                                                  23   ways to bring to light the true circumstances involved in radiological remediation

                                                  24   conducted on behalf of the Navy in the California Bay Area.

                                                  25          6.       The information contained herein alleged by Smith pertaining to fraud

                                                  26   engaged in by Defendants at the expense of the United State of America, and the

                                                  27   United States Navy had not been publicly disclosed as defined by 31 USC

                                                  28   §3730(e)(4)(A). Smith is an original source for all information Smith alleges
                                                                                                            -4-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 5 of 71



                                                   1   herein. Smith has independent knowledge of facts and false statements herein
                                                   2   alleged. Relator has met with the United States Attorney General's representatives,
                                                   3   as well as the United States Navy investigators, as well as provided written
                                                   4   disclosures prior to the filing of this False Claims Act suit. Federal jurisdiction is
                                                   5   proper for this action and is based on a federal statute, 31 USC §3279 and §3730.
                                                   6   Subsequent to the initial filing of this lawsuit, Relator met with representatives of
                                                   7   the United States Attorney General's office, the Nuclear Regulatory Commission,
                                                   8   the Federal EPA, and a variety of Navy representatives. Prior to amending Smith's
                                                   9   Complaint, Smith provided further disclosures to the United States Attorney
                                                  10   General's office. During these meetings and communications, Smith provided
LAW OFFICE OF DAVID ANTON




                                                  11   independent information related to false claims submitted by Defendants to the
                                                  12   United States Navy.
                            1717 R EDWOOD L ANE




                                                              7.       Qui Tam Relator Donald K. Wadsworth (herein Wadsworth), was the
                              D AVIS , CA 95616




                                                  13

                                                  14   President and CEO of New World Environmental, Incorporated (herein New
                                                  15   World), now closed. Wadsworth is trained in and has college degrees pertaining to
                                                  16   the testing and handling of radioactive materials. New World had been a company
                                                  17   specializing in the remediation of contaminated buildings and areas, including the
                                                  18   contamination by radioactive wastes. New World had performed remediation
                                                  19   services involving radioactive wastes for private, public and military clients. New
                                                  20   World was initially engaged directly by the United States Navy in the late 1990 and
                                                  21   early 2000’s to assist in the evaluation of Hunters Point Naval Shipyard for
                                                  22   contaminants, including radioactive contamination.

                                                  23          8.     In the early years of the 2000’s New World was requested by the United

                                                  24   States Navy and Tetra Tech EC, Inc. to be a sub-contractor for Tetra Tech EC, Inc.

                                                  25   for the remediation of Hunters Point Naval Shipyard for radiological surveys,

                                                  26   screening, sampling, testing and remediation. In performing the radiological work

                                                  27   at Hunters Point in the early to mid 2000's, New World utilized its own Nuclear

                                                  28   Regulatory Commission radioactive materials license.
                                                                                                            -5-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 6 of 71



                                                   1          9.    In or about 2007, Tetra Tech EC, Inc. obtained and invoked its own
                                                   2   Nuclear Regulatory Agency license and became the responsible entity for the
                                                   3   radiological work and handling of radiological materials at Hunters Point. New
                                                   4   World continued to operate as a sub-contractor for Tetra Tech EC, Inc. at Hunters
                                                   5   Point by providing Radiation Control Technicians (RCT), and radiological
                                                   6   laboratory and laboratory personnel, under the direction and supervision of Tetra
                                                   7   Tech EC, Inc. On or about 2009 New World no longer provided Radiation Control
                                                   8   Technicians to Tetra Tech EC, Inc., for other sub-contractors, including Defendant
                                                   9   RSRS took over the function of supplying RCT personnel to Tetra Tech EC, Inc.
                                                  10   On or about 2012, New World no longer provided the radiological laboratory to
LAW OFFICE OF DAVID ANTON




                                                  11   Tetra Tech EC, Inc. at Hunters Point. Although New World provided the personnel
                                                  12   and equipment referenced, Defendant Tetra Tech EC, Inc. directed and managed
                            1717 R EDWOOD L ANE




                                                       the individuals and operations on the Navy base sites.
                              D AVIS , CA 95616




                                                  13

                                                  14          10.     New World was retained as a sub-contractor for Shaw Environmental
                                                  15   and Infrastructure (Shaw) to perform surveys, scanning, testing, and remediation of
                                                  16   radioactive materials at Treasure Island in the mid-2000’s until approximately
                                                  17   2009, and provided an on-site radiological laboratory for those purposes, under the
                                                  18   direction and supervision of Shaw. New World was retained as a sub-contractor for
                                                  19   Tetra Tech EC, Inc. to perform surveys, scanning, testing, and remediation of
                                                  20   radioactive materials at the Alameda Naval Base from the mid-2000’s until
                                                  21   approximately 2009. The Hunters Point laboratory performed laboratory services
                                                  22   for the Alameda Naval Base radiological remediation. The Hunters Point laboratory

                                                  23   was utilized by Tetra Tech EC, Inc. to perform laboratory services for radiological

                                                  24   purposes for the Treasure Island radiological remediation Tetra Tech EC, Inc.

                                                  25   performed for the Navy.

                                                  26          11.      Qui Tam Relator Robert McLean (herein McLean) is an experienced

                                                  27   and trained Radiation Control Technician. McLean was employed by New World

                                                  28   for a short period of time in the mid-2000’s to work as an RCT at Hunters Point
                                                                                                            -6-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 7 of 71



                                                   1   under the sub-contract with Tetra Tech EC, Inc. McLean was transferred as an
                                                   2   RCT Supervisor to Treasure Island when New World obtained a radiological sub-
                                                   3   contract with Shaw. McLean discovered extensive radioactive material on Treasure
                                                   4   Island that the Navy had represented was not present on Treasure Island. Over the
                                                   5   period of McLean’s employment by New World at Treasure Island, McLean was a
                                                   6   lead RCT responsible for overseeing the work of other RCTs at Treasure Island.
                                                   7   McLean was subjected to extensive radioactive exposure and his employment
                                                   8   ceased due to the level of radioactive exposure McLean incurred.
                                                   9           12.     Plaintiffs Wadsworth and McLean are original sources of the
                                                  10   information herein provided as defined by 31 USC Section 3730(e)(4)(B).
LAW OFFICE OF DAVID ANTON




                                                  11   Plaintiffs Wadsworth and McLean are not aware of the allegations or transactions
                                                  12   which are material to this suit having been publicly disclosed as defined by 31 USC
                            1717 R EDWOOD L ANE




                                                       Section 3730(e)(4)(A) prior to the filing of their FCA lawsuit. Prior to the filing of
                              D AVIS , CA 95616




                                                  13

                                                  14   their lawsuit, Wadsworth and McLean voluntarily disclosed to the Government the
                                                  15   information and that information is independent of the public disclosures and
                                                  16   materially adds to any publicly disclosed allegations or transactions before filing
                                                  17   this action under the False Claims Act. Wadsworth and McLean have also provided
                                                  18   supplemental disclosures to the United States Attorney General’s office prior to
                                                  19   amendment of their action, and have talked with and met with federal government
                                                  20   officials, as well as state of California officials, to assist in disclosure of
                                                  21   information relevant to the radiological remediation fraud and false claims upon the
                                                  22   Navy.

                                                  23           13.     Plaintiffs Wadsworth and McLean, with the assistance of counsel,

                                                  24   have conducted investigations into the conduct of Tetra Tech EC, Inc., and others

                                                  25   involved in the radiological remediation for the Navy in the California Bay Area.

                                                  26   Wadsworth had concerns on behalf of the company New World to determine why

                                                  27   New World was shut off from further remediation work on the former Navy bases

                                                  28   in the Bay Area and around the United States despite having worked on the
                                                                                                            -7-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 8 of 71



                                                   1   radiological remediation at all three Bay Area sites during the 2000’s. McLean had
                                                   2   concerns that he was terminated from employment with New World, and advised
                                                   3   that he was ordered to be terminated at the direction of a Navy RASO official. As a
                                                   4   result of the inquiries by the Relators, individually, jointly, and with the assistance
                                                   5   of counsel, the Relators and counsel have conducted an independent investigation
                                                   6   and have independent knowledge and information that has not been publicly
                                                   7   disclosed that is material to false claims made by the Defendants against the United
                                                   8   States of America, and the United States Navy, as set forth herein, and voluntarily
                                                   9   provided that information to the United States prior to suit and amendment of their
                                                  10   action.
LAW OFFICE OF DAVID ANTON




                                                  11

                                                  12                                           PARTIES - DEFENDANTS
                            1717 R EDWOOD L ANE
                              D AVIS , CA 95616




                                                  13

                                                  14          14.      Defendant Tetra Tech EC, Inc. [herein also TTEC ] is a corporation
                                                  15   that has contracted with the United States Navy and the United States government
                                                  16   to perform clean-up and remediation services of hazardous wastes, including
                                                  17   radioactive materials, at the closed Hunters Point Naval Shipyard in San Francisco,
                                                  18   (herein "Hunters Point") the Treasure Island Naval Base in San Francisco, (herein
                                                  19   "Treasure Island") and the Alameda Naval Base in Alameda County, California.
                                                  20   On information and belief, it is alleged that the principal business office of TTEC
                                                  21   Inc. is in California. Defendant TTEC is a wholly owned corporate subsidiary of
                                                  22   Tetra Tech, Inc.

                                                  23          15.      Tetra Tech, Inc. [herein also TT] is the parent company of TTEC and

                                                  24   other corporate subsidiaries. Tetra Tech, Inc. absorbed its subsidiary Tetra Tech

                                                  25   EM Inc., [herein TTEM]. TT assumed all liabilities of its subsidiary TTEM.

                                                  26   Allegations throughout this complaint that reference TTEM allege liability upon TT

                                                  27   due to TT having assumed all liability of TTEM.

                                                  28
                                                                                                            -8-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                         Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 9 of 71



                                                   1          16.      Defendants Radiological Survey & Remedial Services, LLC (herein
                                                   2   RSRS), Defendant Daryl DeLong, and Defendant Brian Henderson, are related
                                                   3   defendant entities. This suit seeks liability and remedies against both the company
                                                   4   RSRS, and the individual defendants due to their direct involvement in the false
                                                   5   records that resulted in false claims that each was involved in as sub-contractors for
                                                   6   TTEC.
                                                   7          17.      Radiological Survey & Remedial Services, LLC is a limited liability
                                                   8   corporation owned by Daryl DeLong and Brian Henderson. RSRS provided
                                                   9   technical workers and performed services related to the radiological remediation for
                                                  10   the United States Navy at Hunters Point, Treasure Island, and Alameda Naval
LAW OFFICE OF DAVID ANTON




                                                  11   Station. RSRS provided these services generally through sub-contracts with the

                                                  12   prime contractors of the United States Navy, including Tetra Tech EC, Inc.
                            1717 R EDWOOD L ANE




                                                              18.      Defendant Daryl DeLong is a natural person. DeLong was both a
                              D AVIS , CA 95616




                                                  13

                                                  14
                                                       manager of Tetra Tech EC, and the Vice President of RSRS. DeLong is personally
                                                       liable for his having knowingly made, used, and caused to be used false records and
                                                  15
                                                       statements material to false and fraudulent claims, and his conspiracy to make, use,
                                                  16
                                                       cause to be used, false records material to false claims made to the Navy by TTEC.
                                                  17
                                                              19.      Defendant Brian Henderson is a natural person. Henderson was both a
                                                  18
                                                       manager of Tetra Tech EC, and the President of RSRS. Henderson is personally
                                                  19
                                                       liable for his having knowingly made, used, and caused to be used false records and
                                                  20
                                                       statements material to false and fraudulent claims, and his conspiracy to make, use,
                                                  21
                                                       cause to be used, false records material to false claims to the Navy by TTEC.
                                                  22
                                                              20.      Shaw Environmental & Infrastructure, Inc., [herein also "Shaw E&I"]
                                                  23
                                                       was a global construction and environmental services company, and a segment of
                                                  24
                                                       the Shaw Group. Shaw E&I in 2012 had sales of approximately $2 billion per year.
                                                  25
                                                       Shaw E&I will herein be referred to as "Shaw". Pursuant to a merger on February
                                                  26
                                                       13, 2013, The Shaw Group, including Shaw, was acquired by Chicago Bridge &
                                                  27
                                                       Iron, N.V., [herein also "CB&I"] and operated under the CB&I umbrella as CB&I
                                                  28
                                                                                                            -9-
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 10 of 71



                                                   1   Capital Services in the federal services division business. CB&I was one of the
                                                   2   worlds leading engineering and construction services providers. At relevant times
                                                   3   CB&I had approximately 27,000 employees. CB&I worked on completing Shaw's
                                                   4   contracts with the Navy at Hunters Point Shipyard and Treasure Island. CB&I
                                                   5   agreed to acquire the assets and liabilities of Shaw, except for the Energy &
                                                   6   Commercials Group. CB&I was a successor-in-interest to Shaw Environmental &
                                                   7   Infrastructure. On or about February 27, 2017 CSVC Acquisition Corp. acquired

                                                   8   the Chicago Bridge & Iron Company's Capital Services federal services division

                                                   9   and assumed the assets and liabilities of that division, which included the assets and

                                                  10
                                                       liabilities assumed by CB&I from Shaw E&I. In July of 2017, on information and
                                                       belief, it is alleged that CSVC transferred to Veritas Capital the Chicago Bridge &
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Iron Company's Capital Services federal services division and assumed the assets
                                                  12
                            1717 R EDWOOD L ANE




                                                       and liabilities of that division, which included the assets and liabilities assumed by
                              D AVIS , CA 95616




                                                  13
                                                       CB&I from Shaw E&I. Veritas Capital merged the Chicago Bridge & Iron federal
                                                  14
                                                       services division, its assets and liabilities into wholly owned entity Aptim
                                                  15
                                                       Corporation, which placed the assets and liabilities into Aptim Federal Services
                                                  16
                                                       LLC, and Aptim Environmental & Infrastructure, Inc. These Aptim entities, on
                                                  17
                                                       information and belief, are liable as successors to the liability of Shaw E&I and
                                                  18
                                                       Chicago Bridge & Iron and are herein referred to as "Aptim".
                                                  19
                                                              21.      Defendant IO Environmental & Infrastructure Incorporate (IOEI) was
                                                  20
                                                       incorporated in 2006. IOEI has provided data management, radiological test result
                                                  21
                                                       management, and technical writing to TTEC for Hunters Point, Treasure Island, and
                                                  22
                                                       Alameda Naval Base. Employees of IOEI knowingly made, used, and caused to be
                                                  23
                                                       made or used false records and statements material to false claims submitted by
                                                  24
                                                       TTEC for Hunters Point, Alameda Naval Base, and Treasure Island.
                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                           - 10 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 11 of 71



                                                   1                                    HUNTERS POINT -
                                                   2                JAHR PLAINTIFF/RELATORS CASE #13-CV-3835-JD
                                                   3

                                                   4          22.      For the JAHR Plaintiff/Relators, the United State's First Amended
                                                   5   Complaint In Intervention Against Tetra Tech EC, Inc. filed on July 15, 2019
                                                   6   [herein "USFAC"] encompasses and subsumes the allegations and defendants for
                                                   7   the JAHR Plaintiff/Relators. The JAHR Plaintiff/Relators bring no allegations and

                                                   8   bring no claims against any defendants other than as set forth in the USFAC that

                                                   9   were initially alleged in the August 19, 2013 JAHR complaint, Case Number CV-

                                                  10
                                                       13-3835.
LAW OFFICE OF DAVID ANTON




                                                  11
                                                                                        HUNTERS POINT -
                                                  12
                            1717 R EDWOOD L ANE




                                                                    SMITH PLAINTIFF/RELATOR CASE #16-CV-1106-JD
                              D AVIS , CA 95616




                                                  13

                                                  14
                                                              The USFAC encompasses and subsumes some of the allegations and
                                                  15
                                                       defendants for the Smith Plaintiff/Relator, but not all. The following are the
                                                  16
                                                       allegations and defendants for the Smith Plaintiff/Relator which do not appear to be
                                                  17
                                                       encompassed by the USFAC.
                                                  18

                                                  19
                                                                 HUNTERS POINT PCB HOT SPOT SOIL FRAUD 2006-2007
                                                  20
                                                                  Plaintiff/Relator Anthony Smith Allegation 3:16-cv-01106-JD
                                                  21

                                                  22
                                                              23.      Tetra Tech EC, Inc., through a predecessor was contracted to scan
                                                  23
                                                       soils which contained chemical contamination, in particular PCBs, for radioactive
                                                  24
                                                       materials and remove the radioactive material above-release levels, through Navy
                                                  25
                                                       contract N68711-98-D-5713 Task Order 0084. The radioactive material was
                                                  26   required by contract with the Navy to be properly segregated, stored in specialized
                                                  27   containers for radioactive waste, and properly disposed of in one of the few
                                                  28
                                                                                                           - 11 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 12 of 71



                                                   1   facilities licensed to receive low level radioactive waste. Soil that was properly
                                                   2   scanned and radioactive material above-release levels removed was deemed
                                                   3   remediated and did not contain elevated levels of chemical contamination was
                                                   4   given "free release" status for radiological hazards. Soil that had some form of
                                                   5   contamination but had received radiological free release status was permitted to be
                                                   6   shipped off Hunters Point to landfills and entities that could receive such
                                                   7   chemically tainted soils.

                                                   8          24.      In the later part of 2005 and into 2006, Tetra Tech EC, Inc. had three

                                                   9   conveyor belt systems established in which excavated soil from Hunters Point was

                                                  10
                                                       processed for radiological scanning and removal of radiological contamination. At
                                                       Parcel E excavated PCB contaminated soil was placed on the conveyor belt in
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       approximately 6 inches in depth. The soil spread on the conveyor belt was to move
                                                  12
                            1717 R EDWOOD L ANE




                                                       slowly under a set of radioactive sensor arrays that were set to alarm if radioactive
                              D AVIS , CA 95616




                                                  13
                                                       material above release levels moving on the conveyor belt were detected. The
                                                  14
                                                       Navy, in consultation with other governmental agencies, established a conveyor
                                                  15
                                                       belt speed and incorporated the conveyor belt speed into requirements for
                                                  16
                                                       performance of the contract with Tetra Tech EC, Inc., as well as sensitivity setting
                                                  17
                                                       for the radiological scanning of the soils. Tetra Tech EC, Inc. agreed to the set
                                                  18
                                                       speeds for the conveyor system, and the radiological scanner settings, and certified
                                                  19
                                                       and impliedly certified compliance with the conveyor speed setting, and that the
                                                  20
                                                       sensors and alarms would be used at the set levels and kept functioning.
                                                  21
                                                              25.      The conveyor belt system processing soil from the PCB Hot Spot at
                                                  22
                                                       Hunters Point on Parcel E had a very high frequency of the soil setting off the alarm
                                                  23
                                                       in 2005 and the first quarter of 2006. As a result of the frequent radiological
                                                  24
                                                       alarms, substantial time was incurred by the HP RCT workers and others to remove
                                                  25
                                                       the soil from the conveyor, scan and test the soil for radiological contamination,
                                                  26   segregate the items and soil that had high radiological intensity for radioisotopes of
                                                  27   concern, safely stockpile the radiological hazardous material, and have that low
                                                  28
                                                                                                           - 12 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 13 of 71



                                                   1   level radioactive material put into specialized containers for shipment to low level
                                                   2   radiological waste [LLRW] facilities.
                                                   3          26.      Management of Tetra Tech EC, Inc., including Neil Hart, Ulrika
                                                   4   Messer, and Joe Lavelle, perceived that the conveyor belt soil processing was
                                                   5   exceeding budget expectations, took actions to defraud the Navy, violate the
                                                   6   contractual terms, and submit false claims to the Navy for payment. Tetra Tech EC
                                                   7   management had its on-site managers, including but not limited to Joseph Lavelle,

                                                   8   increase the speed of the conveyor belt well beyond the set speed established by the

                                                   9   Navy and concurred in by regulators. The conduct of increasing the conveyor belt

                                                  10
                                                       speed and submitting claims for payment that certified that the procedures,
                                                       including belt speed, had been followed, was a false statement and false claim and
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       material to the claim for payment and the decision by the Navy to make the
                                                  12
                            1717 R EDWOOD L ANE




                                                       payment. HP RCTs tried to correct the speed in the field and complained to TTEC
                              D AVIS , CA 95616




                                                  13
                                                       management listed above that the speed had been increased beyond approved
                                                  14
                                                       limits. Tetra Tech EC management, including Neil Hart, Ulrika Messer, and Joe
                                                  15
                                                       Lavelle, had supervisors, including Justin Hubbard, repeatedly increase the
                                                  16
                                                       conveyor belt speed during the day when HPs were at lunch and on break. After a
                                                  17
                                                       series of arguments with HP RCTs over Tetra Tech EC increasing the conveyor belt
                                                  18
                                                       speed Tetra Tech EC management had a lock put on the conveyor belt speed
                                                  19
                                                       mechanism so that the conveyor belt ran at excessive speed and could not be
                                                  20
                                                       corrected by the HPs. Tetra Tech EC, Inc. internal memorandum state that the
                                                  21
                                                       conveyor belt ran at twice the speed established by the Navy as part of the contract
                                                  22
                                                       provisions. HP RCTs who worked with the conveyor belt estimate that the
                                                  23
                                                       conveyor belt ran at 6 to 9 times the speed established by the Navy, and that
                                                  24
                                                       statements that the belts only ran at twice the contractually required speed were
                                                  25
                                                       false. The running of the belt at excessive speeds took place from June of 2005
                                                  26   through March of 2006. The false reports were used to support false claims for
                                                  27   payment by TTEC that were submitted to the Navy Base Realignment and Closure
                                                  28
                                                                                                           - 13 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 14 of 71



                                                   1   (BRAC) offices included demands for payment for these soils that were within 10
                                                   2   years from the filing of the Smith complaint in March of 2016, including monthly
                                                   3   claims for payment to the Navy for these false claims extending from March 2006
                                                   4   through September of 2006. In addition, the later efforts to address the PCB Hot
                                                   5   Spot soils as discussed below began after March 2006 and continued for
                                                   6   approximately six months in the field and resulted in false claims for payment by
                                                   7   TTEC to BRAC into early 2007.

                                                   8            27.    Tetra Tech EC management also pressured New World Environment

                                                   9   General Manager Mike Wilson to have the conveyor belt system alarm less

                                                  10
                                                       frequently to save costs. Mike Wilson pressured his brother, Gary Wilson, and Jane
                                                       Taylor, an HP who was in a sexual relationship with Gary Wilson at that time, to
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       take steps so the conveyor belt system did not alarm properly in violation of the
                                                  12
                            1717 R EDWOOD L ANE




                                                       contractual terms with the Navy. Gary Wilson and Jane Taylor were supervisory
                              D AVIS , CA 95616




                                                  13
                                                       HPs over the PCB conveyor belt system in 2005 and 2006. Due to the pressure
                                                  14
                                                       from Tetra Tech EC management, Gary Wilson and Jane Taylor decreased the
                                                  15
                                                       sensitivity and then later in late 2005 and early 2006 turned off the PCB Hot Spot
                                                  16
                                                       alarm.
                                                  17
                                                                28.    As a result of the conduct of Tetra Tech EC, the PCB conveyor belt
                                                  18
                                                       ran too fast for months, and ran with an insensitive and then disabled alarm for
                                                  19
                                                       months. Thousands of cubic yards of soil from the PCB Hot Spot were processed
                                                  20
                                                       through the conveyor belt system fraudulently by TTEC in violation of the
                                                  21
                                                       agreement with the Navy. Soil was periodically pulled off the conveyor belt
                                                  22
                                                       infrequently to make it appear that the system was operational, when in fact the
                                                  23
                                                       conveyor belt system was not functioning and was being used in a fraudulent
                                                  24
                                                       manner by TTEC to defraud the Navy regarding the Parcel E PCB Hot Spot
                                                  25
                                                       remediation work. Tetra Tech EC management, including Neil Hart, Ulrika
                                                  26   Messer, and Joe Lavelle, was aware of the PCB Hot Spot conveyor belt fraud and
                                                  27   had directed the fraud. Newly arrived Project General Manager William Dougherty
                                                  28
                                                                                                           - 14 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 15 of 71



                                                   1   learned of the PCB Conveyor Belt fraud soon after taking over management of the
                                                   2   Hunters Point remediation project for TTEC. GM Dougherty took steps to insure
                                                   3   that the Navy was not informed of the full extent of the radiological remediation
                                                   4   fraud that TTEC had engaged in, and took steps to insure that the Navy did not
                                                   5   learn that management of TTEC had directed the remediation fraud and been
                                                   6   directly involved in carrying out the fraud by conduct such as installing the lock on
                                                   7   the conveyor belt to assure that the belt ran at excessive speeds. During the statute

                                                   8   of limitations period Tetra Tech EC reported to the Navy that the PCB Hot Spot

                                                   9   conveyor belt system was properly functioning, which was a false statement. The

                                                  10
                                                       false statements of Tetra Tech EC were material statements related to the payment
                                                       for services requested Tetra Tech EC, Inc. from the Navy. False statements and
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       reports pertaining to the false operation of the PCB Hot Spot conveyor system
                                                  12
                            1717 R EDWOOD L ANE




                                                       resulted in False Claims in 2006 and 2007 under contract N68711-98-D-5713 Task
                              D AVIS , CA 95616




                                                  13
                                                       Order 0084 and may have been included in other later contracts and task orders.
                                                  14
                                                              29.      In 2006, due to continued objections from HPs and tips given by HPs,
                                                  15
                                                       the PCB Hot Spot conveyor and other conveyors were shut down due to the
                                                  16
                                                       fraudulent operation by Tetra Tech EC. Tetra Tech EC, management and agents
                                                  17
                                                       confirmed that the PCB conveyor was operated for months at excessive speed, but
                                                  18
                                                       in memos only admitted to the conveyor had been operated at twice the required
                                                  19
                                                       speed. Tetra Tech EC management, including Dougherty, confirmed that the
                                                  20
                                                       radiological alarm on the conveyor for PCB Hot Spot on Parcel D had been
                                                  21
                                                       disabled, but covered-up that action from disclosure to the Navy.
                                                  22
                                                              30.      Tetra Tech tried to cover-up the conveyor belt fraud from the Navy
                                                  23
                                                       and regulators. Tetra Tech had accumulated well over 3,000 cubic yards of
                                                  24
                                                       fraudulently processed soil from the conveyor belt system that had not yet been
                                                  25
                                                       shipped off Hunters Point when the conveyor belt system was discontinued. Tetra
                                                  26   Tech EC in approximately June of 2006 assigned Justin Hubbard to oversee the
                                                  27   processing of the accumulated falsely processed soil with the intent of falsely scan
                                                  28
                                                                                                           - 15 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 16 of 71



                                                   1   the soil to obtain fraudulent clearance to the PCB Hot Spot soil as non-LLRW for
                                                   2   disposal to keep within budget. Tetra Tech EC had Justin Hubbard have front-
                                                   3   loaders and backhoes take large scoops of soil, then have an HP with a hand-held
                                                   4   sensor scan over the face of the soil scoop. If high radioactive readings were not
                                                   5   registered, the soil was deemed by Justin Hubbard to be "clean" so it could leave
                                                   6   Hunters Point as radiologically remediated soil when it was known that the sensors
                                                   7   could not register the lack of radioactive contamination above release levels within

                                                   8   the interior of the massive soil scoop. RCTs including Anthony Smith, and Robert

                                                   9   McLean were directed to perform the hand scanning by Justin Hubbard. Smith and

                                                  10
                                                       McLean objected that the hand scanning through multiple feet of soil shielded by
                                                       thick metal walls on the side and back, was ineffective in detecting radioactive
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       contamination above release levels. Hubbard explained that TTEC wanted the soil
                                                  12
                            1717 R EDWOOD L ANE




                                                       processed and cleared in this ineffective cheap manner to try to make up for costs
                              D AVIS , CA 95616




                                                  13
                                                       that had exceeded budget. The process used for clearing the 3,000 plus cubic yards
                                                  14
                                                       of PCB and rad contaminated soil was contrary to the rules and requirements
                                                  15
                                                       established by the Navy and standard operating procedures, including that scanning
                                                  16
                                                       was to be done of the soil in 6 inch or less depths, and was done to obtain false
                                                  17
                                                       clearance of the PCB Hot Spot soil as non-LLRW. The soil in the front loader and
                                                  18
                                                       backhoe scoops was too thick, often over four feet thick, and the sides of the scoops
                                                  19
                                                       were thick dense steel, all of which effectively shielded radioactive contamination
                                                  20
                                                       within the soil scoop from detection. Hubbard, as expected by TTEC management
                                                  21
                                                       pressured HPs to scan the loads at excessive speed and excessive distance so that
                                                  22
                                                       loads would not be flagged as having excessive radioactive material intensity.
                                                  23
                                                       Hubbard was pressured by Tetra Tech EC management to obtain fast clearance of
                                                  24
                                                       the soil, with the false objective of having little soil designated as LLRW. Tetra
                                                  25
                                                       Tech EC management knew from working with Hubbard that Hubbard was
                                                  26   effective in threatening and forcing HPs to perform in manners contrary to
                                                  27   contractually mandated and industry accepted practices and procedures. Tetra Tech
                                                  28
                                                                                                           - 16 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 17 of 71



                                                   1   EC also took steps to obtain false portal monitor clearance of the PCB Hot Spot
                                                   2   soil. Tetra Tech EC had Hubbard and Joe Lavelle harass HPs to give clearance to
                                                   3   trucks processed through the portal monitor. Tetra Tech also falsely shut down the
                                                   4   portal monitor under the guise of needs for repair when PCB Hot Spot soil
                                                   5   shipments were planned to go through the portal monitor. TTEC had HPs hand scan
                                                   6   the trucks in a manner too far and too fast to obtain readings that would indicate the
                                                   7   presence of radiological contamination above release levels in order to obtain fake

                                                   8   clearance of the PCB Hot Spot soil leaving Hunters Point as non-LLRW. Tetra

                                                   9   Tech EC knew the process being used for the clearance of the PCB Hot Spot soil

                                                  10
                                                       violated the terms and conditions of the agreement with the Navy, but certified and
                                                       impliedly certified that all conditions were met.
LAW OFFICE OF DAVID ANTON




                                                  11
                                                              31.      Tetra Tech EC, Inc. submitted false reports and billings to the Navy
                                                  12
                            1717 R EDWOOD L ANE




                                                       for the radioactive soil remediation at Hunters Point PCB Hot Spot during the
                              D AVIS , CA 95616




                                                  13
                                                       months the conveyor was run after the running at excessive speeds of
                                                  14
                                                       approximately two to nine times the established speed, which included cost-plus
                                                  15
                                                       submissions to the Navy in March 2006 through no less than September 2006 on a
                                                  16
                                                       regular monthly basis. TTEC submitted false reports regarding the clearance of the
                                                  17
                                                       stockpiled PCB soil to the Navy and submitted cost-plus submissions to the Navy
                                                  18
                                                       for this work beginning mid-2006 and continuing to be included in the monthly
                                                  19
                                                       submissions for payment from the Navy into mid-2007. The reports and billings by
                                                  20
                                                       Tetra Tech EC to the Navy certified and impliedly certified that the remediation for
                                                  21
                                                       which Tetra Tech EC, Inc. submitted billings to the Navy was done according to
                                                  22
                                                       established operating procedures which included the conveyor belt speed and
                                                  23
                                                       operational alarm. On information and belief, it is alleged that the false invoices for
                                                  24
                                                       the PCB Hot Spot soil processing were completed by June of 2007, but may have
                                                  25
                                                       continued if TTEC submitted re-submissions, which happened from time to time.
                                                  26   These representations were knowingly false and were material to the demands for
                                                  27

                                                  28
                                                                                                           - 17 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 18 of 71



                                                   1   payment made by Tetra Tech EC, Inc. and material to the decision to pay by the
                                                   2   Navy in violation of the False Claims Act, 31 USC §3729 (a)(1)(A) and (B).
                                                   3

                                                   4                  HUNTERS POINT SOIL SAMPLE "VICINITY FRAUD"
                                                   5              Plaintiff/Relator Anthony Smith Allegation 3:16-cv-01106-JD
                                                   6

                                                   7            32.    The USFAC has alleged in paragraphs 56-59 two forms of soil

                                                   8   sampling fraud, namely soil sample switching with "clean" soil, and false soil

                                                   9   samples taken at the directions by supervisors, such as Jane Taylor, to obtain

                                                  10
                                                       samples from outside of the survey areas and falsely submit those outside survey
                                                       area samples as having been obtained from the survey area. The soil sample
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       switching with "clean" soil was alleged by Smith in his original complaint. The
                                                  12
                            1717 R EDWOOD L ANE




                                                       following allegation as to soil sample fraud in the field was contained in Smith's
                              D AVIS , CA 95616




                                                  13
                                                       original complaint and continues to be alleged by Smith and was not incorporated
                                                  14
                                                       into the USFAC and is set forth herein.
                                                  15
                                                                33.    Pressure was applied by TTEC management to cut corners and violate
                                                  16
                                                       required procedures in order to obtain false final clearance of soil survey units at
                                                  17
                                                       Hunters Point. After the transfer of William "Bill" Dougherty to Hunters Point as
                                                  18
                                                       the Tetra Tech EC General Manager for Hunters Point, and Construction
                                                  19
                                                       Superintendent Dennis McWade in the spring of 2006, the level of pressure to
                                                  20
                                                       engage in false soil sampling increased from TTEC management. Pressure was
                                                  21
                                                       applied to supervisors, including Radiation Field Supervisor Steven Rolfe, and
                                                  22
                                                       Radiation Field Supervisor Justin Hubbard, and sub-contractor RSRS owner Daryl
                                                  23
                                                       Delong, and others, to create false records and reports pertaining to the samples
                                                  24
                                                       taken at Hunters Point for radioactive materials that were delivered to the
                                                  25
                                                       laboratory. The faked soil sampling took place for samples in areas that had been
                                                  26   trenched, in areas that had once had buildings, and in surface areas of Hunters
                                                  27   Point.
                                                  28
                                                                                                           - 18 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 19 of 71



                                                   1          34.      RSRS Radiation Control Technicians (RCT), also referred to as HPs,
                                                   2   including but not limited to Anthony Smith, Ray Roberson, Joe Cunningham, Jeff
                                                   3   Rolfe, Marie Winder, Jane Taylor, Blake Willet, and Rick Zahinski were ordered to
                                                   4   obtain soil and material samples for radiological testing in a manner that was
                                                   5   intentionally and knowingly false. These RSRS RCTs listed above did engage in
                                                   6   false "vicinity fraud" soil sampling from mid-2007 through mid-2014, and possibly
                                                   7   continuing, while each was employed at Hunters Point. RCTs were required by

                                                   8   Navy approved procedures that samples be taken from specific locations that were

                                                   9   marked in some manner, usually with orange spray paint by engineers working for

                                                  10
                                                       Tetra Tech, EC and RSRS. The marked spots were required to be the
                                                       locations/spots that had been scanned for radiation and had the highest radiological
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       emission readings for the survey unit. The Navy's plan and orders and contractual
                                                  12
                            1717 R EDWOOD L ANE




                                                       requirements were that samples were to be taken from a specific number of the
                              D AVIS , CA 95616




                                                  13
                                                       highest radiological reading areas in the survey unit. The samples were to be taken
                                                  14
                                                       from the specifically designated spots marked along with an accurate and truthful
                                                  15
                                                       Chain of Custody document to identify the location of the sample, the time the
                                                  16
                                                       sample was taken, the identity of the person taking the samples, as well as truthfully
                                                  17
                                                       listing all subsequent chains in custody.
                                                  18
                                                              35.      The soil samples delivered to the lab resulted in lab results. If the
                                                  19
                                                       samples of these scanned high level areas were tested by the lab and had radiation
                                                  20
                                                       levels above "free release" standards, then further remediation efforts to remove
                                                  21
                                                       radiation contamination were required by contract terms with the Navy, and another
                                                  22
                                                       round of remediation and samples were required to be taken. If all samples tested
                                                  23
                                                       by the lab had results of less radioactivity than the "free release" standards, then the
                                                  24
                                                       area could be processed forward as remediated of all hazardous radioactivity for
                                                  25
                                                       full and final release.
                                                  26          36.      Under the Cost-Plus contracts between the Navy and TTEC,
                                                  27   management of TTEC, including Dougherty, McWade, and Charles Taylor,
                                                  28
                                                                                                           - 19 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 20 of 71



                                                   1   pressured supervisors and RCTs to take false samples to obtain false clearance so
                                                   2   that Task Orders would come in close or under budget, in order to improve the
                                                   3   potential for TTEC to obtain further Hunters Point and military remediation
                                                   4   contracts with the Navy Base Realignment and Closure (BRAC) program. Under
                                                   5   the Firm Fixed Price Contracts that became effective in 2009, Dougherty, McWade,
                                                   6   and Taylor, and other managers of TTEC applied greater pressure on management,
                                                   7   supervisors and RCTs to cut corners, cheat, and submit false reports to decrease

                                                   8   costs, increase profits for TTEC, and obtain false "successful" clearance, that

                                                   9   resulted in false reports used to support false claims for payment from the Navy.

                                                  10
                                                              37.      Beginning in late 2006 or early 2007 and increasing under pressure
                                                       directed by TTEC management, including Ulrika Messer, Joe Lavelle, Bill
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Dougherty, Dennis McWade, Rick Weingarz, and Charles "Chuck" Taylor,
                                                  12
                            1717 R EDWOOD L ANE




                                                       Radiation Control Technicians were ordered by their Tetra Tech EC supervisors to
                              D AVIS , CA 95616




                                                  13
                                                       appear to take samples from spray painted marked sample spots, but to actually take
                                                  14
                                                       samples from areas in the vicinity of the marked spots within the survey unit,
                                                  15
                                                       usually within 25 feet or so, but were to avoid submitting dirt samples from the
                                                  16
                                                       areas marked as having high radioactive readings, instead submitting dirt in the
                                                  17
                                                       sample containers that came from areas in the vicinity of where the sample should
                                                  18
                                                       have been taken within the survey unit. The objective of this false vicinity
                                                  19
                                                       sampling was to avoid the specifically high radiological contaminated areas
                                                  20
                                                       contrary to the agreement with the Navy that required the samples to be taken from
                                                  21
                                                       the highest radioactive reading locations, and instead and falsely take samples from
                                                  22
                                                       areas lower in radiological contamination that would be below the "free release"
                                                  23
                                                       levels set by the Navy. For months prior to and in 2008 and early 2009 the
                                                  24
                                                       Radiation Control Technicians took the samples using the "vicinity sample fraud".
                                                  25
                                                       These false soil samples were used by TTEC to create false lab results, false
                                                  26   summaries of lab results, and false reports that were used to support the claims for
                                                  27   payment TTEC made on a monthly basis to the Navy for this false work. The false
                                                  28
                                                                                                           - 20 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 21 of 71



                                                   1   samples, resulting false lab results, and resulting false reports used to support the
                                                   2   TTEC demands for payment from the Navy BRAC offices were material to the
                                                   3   claims for payment and material to the decisions of the Navy to pay the demands
                                                   4   for payment by TTEC. The "vicinity sample fraud" did assist TTEC in reducing
                                                   5   labor costs, lab costs, and time. However, lab results of the vicinity sample fraud
                                                   6   from time to time were over the "free release" standards for radioactive
                                                   7   contamination despite the fraudulent efforts to avoid the elevated radioactive soil

                                                   8   areas. The samples, the chain of custody documents, and the lab results when

                                                   9   "vicinity fraud" was used were all false documents used to make claims for

                                                  10
                                                       payment to the Navy. Dozens of RCTs working at Hunters Point were compelled to
                                                       engage in the vicinity fraud, including Anthony Smith, Ray Roberson, Joe
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Cunningham, Jeff Rolfe, Marie Winder, Jane Taylor, Blake Willet, Alan
                                                  12
                            1717 R EDWOOD L ANE




                                                       Campellone, Brian Cheek, Chris Fluty, Dee McFarland, John Polyak, Tina Rolfe,
                              D AVIS , CA 95616




                                                  13
                                                       Ray Romanski, Nathan Smith, Dan Spicuzza, Pat Vigil, Gary Wilson, and Fredrick
                                                  14
                                                       "Rick" Zahinski. On information and belief it is alleged that after the "soil
                                                  15
                                                       swapping fraud" in the CONEX box previously alleged by Smith, and adopted by
                                                  16
                                                       the UAFAC in paragraphs 56-59, was suspected by TTEC as being susceptible to
                                                  17
                                                       discovery in late 2012, TTEC engaged again more frequently in the "vicinity
                                                  18
                                                       sample fraud" to avoid fraud detection, and continued to use "vicinity sample
                                                  19
                                                       fraud" through 2014 at Hunters Point. The RSRS employees engaged in the
                                                  20
                                                       "vicinity sample fraud", including Anthony Smith, Ray Roberson, Joe Cunningham,
                                                  21
                                                       Jeff Rolfe, Marie Winder, Jane Taylor, Blake Willet, and Rick Zahinski, created
                                                  22
                                                       false Chain of Custody" (COC) documents, for the COC document was to
                                                  23
                                                       accurately reflect the location of the soil sample. Due to the "vicinity sample fraud"
                                                  24
                                                       the COC document was false for it misrepresented the location of the soil sample.
                                                  25
                                                       The "vicinity sample fraud" resulted in false COC document, and reports that were
                                                  26   used to support claims for payment by TTEC from approximately 2007 through
                                                  27   2014 that were false claims due to the soil "vicinity sampling fraud".
                                                  28
                                                                                                           - 21 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 22 of 71



                                                   1          38.      The false samples were tested by the on-site laboratory, and a selection
                                                   2   of the samples was submitted to a third-party laboratory. The laboratory results,
                                                   3   both from the Hunters Point laboratory and from the third-party lab were submitted
                                                   4   to the Navy and regulators as part of submissions by TTEC seeking payment for
                                                   5   services from the Navy. The truth and accuracy of the laboratory results reflecting
                                                   6   actual sampling of the areas the samples were purportedly taken from was material
                                                   7   in the decisions of the Navy to make payments to defendants for the services. The

                                                   8   representations by defendants TTEC as to the lab results, and RSRS on the chain of

                                                   9   custody documents, were knowingly false and material to the process for

                                                  10
                                                       submission for payment and the review and decisions by the United States in
                                                       regards to the making of payments to TTEC under the contracts involved for the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       soil samples were not taken from the locations that were represented by TTEC in
                                                  12
                            1717 R EDWOOD L ANE




                                                       the reports and demands for payment.
                              D AVIS , CA 95616




                                                  13
                                                              39.      Defendants Tetra Tech EC, Inc., and RSRS management, including
                                                  14
                                                       Daryl DeLong, Vice President of RSRS, conspired to engage in fraud and the
                                                  15
                                                       submission of false statements regarding the taking of soil samples, by directing
                                                  16
                                                       supervisors of TTEC and RSRS employees to obtain samples from the vicinity, but
                                                  17
                                                       not the locations with the highest radioactive readings contrary to the contractual
                                                  18
                                                       requirements with the Navy, and to create false COC documents as part of the
                                                  19
                                                       vicinity sampling fraud by falsely reporting on the COC document that the sample
                                                  20
                                                       was taken from the scanned and designated highest radioactive reading areas. The
                                                  21
                                                       false soil sampling was intentionally fraudulent, intended to obtain false "free
                                                  22
                                                       release" designation of areas to be remediated of radioactive contamination. A
                                                  23
                                                       "Free release designation was necessary for TTEC to obtain clearance for final and
                                                  24
                                                       substantial payments, and was a critical portion of the document submissions
                                                  25
                                                       leading up to final submission for "free release" clearance for a unit or parcel being
                                                  26   remediated under the contract with the Navy. The false and fraudulent soil samples,
                                                  27   the false COC documentation, the resulting false laboratory results due to the false
                                                  28
                                                                                                           - 22 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 23 of 71



                                                   1   samples and COC documents were all false records and intended to cause the
                                                   2   United States Navy to approve and make payments to TTEC. Relator Smith is
                                                   3   personally aware that the "vicinity sample fraud" conducted by RSRS employees
                                                   4   took place in 2008 and continued at least until Smith's release from work at Hunters
                                                   5   Point due to work force cuts on September 28, 2012. Relator Smith was personally
                                                   6   directed to engage in the "vicinity sampling fraud" by TTEC supervisors Rolfe and
                                                   7   Hubbard. On information and belief it is alleged that the vicinity soil sampling

                                                   8   fraud to defraud the United States began prior to Relator Smith's personal

                                                   9   knowledge and observations due to Smith's awareness that other RCTs already

                                                  10
                                                       knew and had engaged in the vicinity sample fraud when Smith was first directed to
                                                       engage in that fraud in 2008. On information and belief, it is alleged that the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       vicinity soil sampling fraud continued in tandem with the soil switching fraud
                                                  12
                            1717 R EDWOOD L ANE




                                                       Smith initially alleged and that the United States has joined and intervened in as set
                              D AVIS , CA 95616




                                                  13
                                                       forth in the United States' First Amended Complaint in Intervention Against Tetra
                                                  14
                                                       Tech EC, Inc. at section D (1), and that the vicinity sample fraud by TTEC and
                                                  15
                                                       RSRS continued through at least 2014 and 2015.
                                                  16
                                                              40.      The false records of soil samples tested for radioactivity were
                                                  17
                                                       submitted on a regular and often daily basis to government officials of the United
                                                  18
                                                       States, including Navy Radiological Affairs Support Office (RASO) members and
                                                  19
                                                       the Base Realignment and Closure office members, as part of the reporting
                                                  20
                                                       requirement under the contract with the Navy. The false records of soil samples
                                                  21
                                                       were incorporated into progress reports submitted by Defendants to the United
                                                  22
                                                       States for government review of the remediation progress of Hunters Point. The
                                                  23
                                                       Defendants submitted Final Status Surveys to the United States containing the false
                                                  24
                                                       records of vicinity soil sampling fraud samples tested for radioactivity to report
                                                  25
                                                       final radioactive remediation meeting free release goals by the Navy for the
                                                  26   radioactive clean-up of Hunters Point. These false records were material to the
                                                  27   contract and to the demand for payment by TTEC for the radioactive remediation
                                                  28
                                                                                                           - 23 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 24 of 71



                                                   1   work performed at Hunters Point. Defendants certified and impliedly certified that
                                                   2   the reports were true and correct, but such reports were in fact knowingly false and
                                                   3   fraudulent. False demands for payment from TTEC, using vicinity soil sample
                                                   4   fraud records, which RSRS assisted in creating, were submitted to the Navy BRAC
                                                   5   office for payments on a regular monthly basis, on information and belief and the
                                                   6   facts and allegations set forth herein, from the middle of 2007 through 2014 on a
                                                   7   regular basis, and after 2014 the submissions using the false vicinity sampling fraud

                                                   8   records were submitted on a less frequent basis in 2015, and very few in 2016 and

                                                   9   2017, with the delay for some of these later billings due to re-submission of the

                                                  10
                                                       billings for a variety of reasons.
                                                              41.      The false records of soil samples tested for radioactivity due to vicinity
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       fraud were submitted on a regular basis to the Navy’s Radiological Affairs Support
                                                  12
                            1717 R EDWOOD L ANE




                                                       Office (RASO), and also to the Navy’s Chief of Naval Operations Energy and
                              D AVIS , CA 95616




                                                  13
                                                       Environmental Readiness Division (N45) Radiological Controls (RADCON)
                                                  14
                                                       Branch Office with the Navy’s Facilities Engineering Command Southwest
                                                  15
                                                       (NAVFAC SW), the Naval Sea Systems Command (NAVSEA 04N) Radiological
                                                  16
                                                       Controls Office, and finally the Navy's Base Realignment and Closure (BRAC)
                                                  17
                                                       Program Management Office for payment. The false records of soil samples tested
                                                  18
                                                       for radioactivity were incorporated and attached to the Final Status Surveys of each
                                                  19
                                                       unit area contracted to be remediated between the Navy and TTEC. The Final
                                                  20
                                                       Status Surveys were submitted with demands to BRAC for payments under the
                                                  21
                                                       contract with the Navy by Tetra Tech EC, Inc.
                                                  22
                                                              42.      Each knowingly made false record of soil samples due to the "vicinity
                                                  23
                                                       sample fraud" at Hunters Point caused to be made a false statement material to a
                                                  24
                                                       false and fraudulent claim by Tetra Tech EC, Inc. for payment from the Navy, done
                                                  25
                                                       by RSRS and by Tetra Tech EC, Inc. jointly and in conspiracy together, in violation
                                                  26   of the False Claims Act 31 USC Section 3729. Each and every chain of custody
                                                  27   document submitted with a false "vicinity sample fraud" is a false record or
                                                  28
                                                                                                           - 24 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 25 of 71



                                                   1   statement material to a false claim submitted by Tetra Tech EC to the Navy for
                                                   2   payment in violation of 31 USC § 3729 (a)(1)(B).
                                                   3          43.      The United States of America has been damaged by the false claims
                                                   4   submitted by Defendants. The United States of America contracted with Defendant
                                                   5   Tetra Tech EC, Inc. for the remediation and removal of radioactive materials above
                                                   6   a specified level for the health and safety of the environment, the public, and future
                                                   7   generations. The fraudulent taking of soil samples due to vicinity fraud to obtain a

                                                   8   false clearance of areas contracted to be properly remediated of radioactive wastes

                                                   9   deprives the United States of America of the basic service that was contracted for

                                                  10
                                                       with Defendants. The fraudulent taking of soil samples due to vicinity fraud creates
                                                       unlimited future liability for the United State of America for the agreements
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       between the United States of America and the City and County of San Francisco
                                                  12
                            1717 R EDWOOD L ANE




                                                       provide that the United States will remain responsible and liable for the radioactive
                              D AVIS , CA 95616




                                                  13
                                                       remediation of Hunters Point after the property is deeded over to San Francisco,
                                                  14
                                                       should it be discovered that the remediation did not fully and properly remove
                                                  15
                                                       radioactivity. The Navy will and has incurred costs, expenses, and delays in the
                                                  16
                                                       remediation of Hunters Point that should not have been incurred, but for the fraud
                                                  17
                                                       of Defendants Tetra Tech EC, Inc. and RSRS in submitting fraudulent soil samples.
                                                  18
                                                       The full costs directly and derivatively related to the fraud accomplished by
                                                  19
                                                       Defendants Tetra Tech EC, Inc. and RSRS are extensive and yet not fully known
                                                  20
                                                       and will be established at trial.
                                                  21
                                                              44.      Each false record of soil sample, false chain of custody, resulting false
                                                  22
                                                       laboratory test, and resulting false report to the Navy in support of a claim for
                                                  23
                                                       payment is a false claim under 31 USC Section 3729(a) for which a civil penalty is
                                                  24
                                                       required, and three times the amount of damages that the United States has and will
                                                  25
                                                       sustain because of the acts of Tetra Tech EC, Inc. and RSRS in fraudulently
                                                  26   switching and fraudulently submitting soil samples.
                                                  27

                                                  28
                                                                                                           - 25 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 26 of 71



                                                   1                  HUNTERS POINT PIPE SCAN "VICINITY FRAUD"
                                                   2              Plaintiff/Relator Anthony Smith Allegation 3:16-cv-01106-JD
                                                   3

                                                   4          45.      Clay and concrete pipes were used by the Navy for sewer lines and
                                                   5   stormwater drain lines. The contracts with the Navy and TTEC required these pipes
                                                   6   to be excavated and removed. As part of that process earthmoving equipment would
                                                   7   dig trenches down to these pipes, varying between 4 to 15 feet in depth. When the

                                                   8   pipes were reached, while in place the pipes and surrounding dirt was to be

                                                   9   radiologically scanned.

                                                  10
                                                              46.      After the arrival of Dougherty and McWade to Hunters Point in 2006,
                                                       these managers increased pressure on other supervisors which was applied by the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       supervisors to the RCTs. All piping was removed to be disposed. Pipes that were
                                                  12
                            1717 R EDWOOD L ANE




                                                       scanned and provided evidence of radioactive elevated contamination were to be
                              D AVIS , CA 95616




                                                  13
                                                       tracked and remediated if possible. TTEC, through supervisors Hubbard and Rolfe,
                                                  14
                                                       directed RCT under their team supervision, including relator Smith, Cunningham,
                                                  15
                                                       Roberson, Jeff Rolfe, Tina Rolfe, Marie Winder, Jane Taylor, Fredrick Zahensky,
                                                  16
                                                       and others to falsely scan and sample removed pipes to minimize the number and
                                                  17
                                                       extent of pipes to be remediated and/or disposed of as LLRW. A substantial number
                                                  18
                                                       of the involved RCTs were employees of RSRS. RSRS co-owner Daryl DeLong
                                                  19
                                                       knew of the pressures put upon the RCTs by Hubbard and Rolfe due to observing
                                                  20
                                                       the pressures applied, as a result of meeting in which TTEC supervisors and
                                                  21
                                                       managers discussed efforts to reduce time and expense in which these pressures
                                                  22
                                                       were discussed in the presence of DeLong and Henderson, and due to comments
                                                  23
                                                       and objections expressed by RCTs to DeLong and Henderson. Requirements under
                                                  24
                                                       the contract and work plans required detailed scanning, and sampling taken of the
                                                  25
                                                       extracted pipes. In order to submit false data and samples, RCTs were directed to
                                                  26   not scan the entire pipe, but rather to identify an area of low readings on the pipe
                                                  27   and leave the scan sensor on that area for an extended time to simulate that the pipe
                                                  28
                                                                                                           - 26 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 27 of 71



                                                   1   had been properly scanned. Further, smear sampling was to be taken from a
                                                   2   specified number of the highest radioactive reading areas on the pipe so that there
                                                   3   could be an evaluation of whether the pipe needed to be remediated, or possibly
                                                   4   treated as LLRW for some or all of the pipe. Rather that follow those requirements,
                                                   5   RCTs were ordered by TTEC supervisors, including Rolfe and Hubbard to take
                                                   6   smear samples from areas that evidenced some of the lowest radioactive readings.
                                                   7   The directions to RCTs by TTEC supervisors that were in violation of the Navy

                                                   8   rules and procedures was done to limit the amount of work that would be required

                                                   9   to remove radioactive contamination from the pipes. The directions to the RCTs by

                                                  10
                                                       TTEC supervisors was also done to limit the amount of work and expense that
                                                       would be required if the pipe was deemed LLRW and had to be disposed of as
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       LLRW. [LLRW disposal dump fees ranged from approximately $30 a cubic foot to
                                                  12
                            1717 R EDWOOD L ANE




                                                       over $100 a cubic foot depending on the nature of the radioactive waste, thousands
                              D AVIS , CA 95616




                                                  13
                                                       of times more than if the concrete and clay pipe was deemed free of radioactive
                                                  14
                                                       contamination.]
                                                  15
                                                              47.      Pipe waste that was falsely scanned and smeared was tracked by TTEC
                                                  16
                                                       to assure false clearance through the portal monitor for disposal. Pipe that was
                                                  17
                                                       falsely given clearance as non-radioactive waste was loaded into large tractor
                                                  18
                                                       trailers. At times, when a large number of trucks of falsely scanned and cleared
                                                  19
                                                       pipes and debris were to be shipped off Hunters Point, TTEC would not permit the
                                                  20
                                                       portal monitor to operate claiming it was not working properly, so that RCTs would
                                                  21
                                                       hand scan the truck in a manner to obtain false clearance for the truck to leave
                                                  22
                                                       Hunters Point. False clearance by hand scanning was achieved by the RCT, due to
                                                  23
                                                       the pressure from TTEC supervisors and Construction Superintendent McWade, by
                                                  24
                                                       scanning faster and too far from the surface than contractually required standards
                                                  25
                                                       so that elevated radioactivity would not register resulting in false clearance for the
                                                  26   truck to leave with the concrete and clay pipes as if the material did not have
                                                  27   elevated radioactive contamination. If the portal monitor was operating TTEC
                                                  28
                                                                                                           - 27 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 28 of 71



                                                   1   supervisors, including Hubbard and Rolfe, took steps to see that RCTs that would
                                                   2   assist with the fraud upon the Navy due to the pressures exerted upon the RCT were
                                                   3   stationed at the portal monitor. If the truck failed the portal monitor sensors the
                                                   4   RCT hand scanned the truck trailer too fast and too distant from the truck so that
                                                   5   the truck obtained fraudulent clearance to leave Hunters Point as if the material did
                                                   6   not contain elevated radioactive contamination.
                                                   7          48. Each knowingly made false record of pipe scanning and scanning of

                                                   8   trucks leaving Hunters Point containing pipe debris at Hunters Point caused to be

                                                   9   made a false statement material to a false and fraudulent claim by Tetra Tech EC,

                                                  10
                                                       Inc. for payment from the Navy, done by RSRS and by Tetra Tech EC, Inc. jointly
                                                       and in conspiracy together, in violation of the False Claims Act 31 USC Section
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       3729. Defendants DeLong and Henderson are liable under 31 USC Section 3729
                                                  12
                            1717 R EDWOOD L ANE




                                                       (a) (1) (2) and (3) for conspiring, knowingly causing to be made false records that
                              D AVIS , CA 95616




                                                  13
                                                       were material to false claims that TTEC submitted to the Navy. Each and every
                                                  14
                                                       chain of custody documents submitted with false record of pipe scanning and
                                                  15
                                                       scanning of trucks leaving Hunters Point containing pipe debris is a false record or
                                                  16
                                                       statement material to a false claim submitted by Tetra Tech EC to the Navy for
                                                  17
                                                       payment in violation of 31 USC § 3729 (a)(1)(B).
                                                  18

                                                  19
                                                                HUNTERS POINT BUILDING SURVEY SCANNING FRAUD
                                                  20
                                                                  Plaintiff/Relator Anthony Smith Allegation 3:16-cv-01106-JD
                                                  21

                                                  22
                                                              49.      The USFAC has alleged in paragraphs 65-70 forms of building data
                                                  23
                                                       falsification, including versions that were contained in the original under-seal Smith
                                                  24
                                                       complaint, identifying building data duplication fraud, and that RCTs were directed
                                                  25
                                                       to "just get numbers" to turn the scanners on but not scan the buildings. Smith
                                                  26
                                                       alleged and alleges other forms of building data fraud that are not set forth in the
                                                  27
                                                       USFAC, which are set forth herein.
                                                  28
                                                                                                           - 28 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 29 of 71



                                                   1          50.      Tetra Tech EC, Inc. was required by the contracts with the Navy to
                                                   2   survey buildings at Hunters Point for radiological contamination at specified
                                                   3   scanning speeds. RCTs were to take hand-held and cart mounted scanning
                                                   4   instruments and scan the buildings for elevated radiological readings. The scanning
                                                   5   instruments contained electrical memory of the scan results that were retained and
                                                   6   could be downloaded onto a computer.
                                                   7          51.      When scanning was done, if any of the scanned areas has readings

                                                   8   above expected background radiological readings more than a defined limit the area

                                                   9   would be required to be subjected to expensive and time-consuming radiological

                                                  10
                                                       remediation by TTEC to remove radioactive contaminants.
                                                              52.      RCTs were ordered by Tetra Tech EC managers and supervisors to
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       fake building scans in ways in addition to the fraud schemes described in the
                                                  12
                            1717 R EDWOOD L ANE




                                                       USFAC in paragraphs 65-70. First, when scanning was performed, both in initial
                              D AVIS , CA 95616




                                                  13
                                                       scans and more particularly when remediation of a building had been previously
                                                  14
                                                       attempted and TTEC wanted the building to obtain results warranting clearance,
                                                  15
                                                       RCT were ordered by TTEC supervisors, including Hubbard and Rolfe, to scan at
                                                  16
                                                       speeds in excess of the Navy and regulator defined speed. Top management of
                                                  17
                                                       TTEC directed that the supervisors have the RCTs scan at speeds that exceeded the
                                                  18
                                                       Task Specific Plans (TSP) required. On site Management of TTEC and sub-
                                                  19
                                                       contractor companies had arguments in which objections to excessive scanning
                                                  20
                                                       speeds were raised, including by Donald Wadsworth of New World Environmental,
                                                  21
                                                       and TTEC managers insisted on having the scan speeds done in an excessive
                                                  22
                                                       manner. By scanning at excessive speeds, the instruments were less sensitive and
                                                  23
                                                       would not register the elevated radioactivity that remained in the buildings.
                                                  24
                                                       Scanning at excessive speeds was directed and a knowing violation of the contract,
                                                  25
                                                       done to support false claims by TTEC to the Navy.
                                                  26          53.      When RCTs did perform scanning, even when at excessive speeds,
                                                  27   when TTEC wanted to obtain building clearance, be it initially or after a round of
                                                  28
                                                                                                           - 29 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 30 of 71



                                                   1   remediation, TTEC supervisors ordered RCTs and staff to review on a non-
                                                   2   networked computer at the site the scanner downloads before the results were
                                                   3   downloaded into the company on-site computer. The RCTs and staff were directed
                                                   4   to remove scan readings that were too high and scan results that were so low the
                                                   5   results would possibly raise questions whether the scan data validity. Relator
                                                   6   Anthony Smith observed TTEC supervisor Steve Rolfe direct staff at the computer
                                                   7   to change the building scan data. At the direction of TTEC management, RCTs and

                                                   8   TTEC supervisors Rolfe and Hubbard changed the scan numbers at the building site

                                                   9   to create false data so the scan numbers fell within the acceptable range. Virtually

                                                  10
                                                       all building scan numbers for all but a few of the very first buildings scanned were
                                                       subjected to this data corruption process rendering the data false. At USFAC
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       paragraph 68 a listing of buildings with false data of duplicate scan results and "just
                                                  12
                            1717 R EDWOOD L ANE




                                                       get number" fraud are listed, namely 103, 113, 113A, 130, 146, 253, 272, 351,
                              D AVIS , CA 95616




                                                  13
                                                       351A, 365, 366, 401, 411, 439, and 810. Those buildings also had false data
                                                  14
                                                       recorded by excessive speed, and individual data manipulation as herein alleged, as
                                                  15
                                                       well as Hunters point buildings 140, 157, 203, 211, 214, 224, 241, 271, 813, 144,
                                                  16
                                                       406, 414, 521, and 707. The fraudulent excessive speed building scan took place
                                                  17
                                                       with these buildings over a period of years, with most during 2009 to 2012.
                                                  18
                                                              54.      The building survey scan information was falsified and material to
                                                  19
                                                       claims for payment by TTEC to the Navy from at least 2008 through at least 2014.
                                                  20
                                                       The reports and billings by Tetra Tech EC to the Navy represented, certified and
                                                  21
                                                       impliedly certified that the building scans were properly done, followed required
                                                  22
                                                       procedures, and accurately reflected real building scans. These representations
                                                  23
                                                       were knowingly false and were material to the demands for payment made by Tetra
                                                  24
                                                       Tech EC, Inc. and material to the decision to pay by the Navy in violation of the
                                                  25
                                                       False Claims Act, 31 USC §3729 (a)(1)(A) and (B).
                                                  26
                                                  27

                                                  28
                                                                                                           - 30 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 31 of 71



                                                   1                            Hunters Point Copper Removal And Sale
                                                   2              Plaintiff/Relator Anthony Smith Allegation 3:16-cv-01106-JD
                                                   3

                                                   4          55.      A great number of the buildings at Hunters Point had substantial
                                                   5   copper assets, tin, and valuable metals at the time that Tetra Tech EC, Inc. obtained
                                                   6   the contracts with the United States Navy. The copper assets included copper
                                                   7   gutters, downspouts, large gauge copper wire, copper hoods, and a large variety of

                                                   8   copper items in and on the buildings throughout Hunters Point.

                                                   9          56.      In or about 2007, RCT Donna Watson was staffing the Portal Monitor

                                                  10
                                                       at Hunters Point. TTEC Construction Superintendent Dennis McWade entered a
                                                       discussion with Watson. During the discussion Watson mentioned to McWade that
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       she was surprised that the copper gutters and downspouts on the Navy buildings
                                                  12
                            1717 R EDWOOD L ANE




                                                       remained on the buildings after the Naval base has been closed, leased, and for
                              D AVIS , CA 95616




                                                  13
                                                       some time had been unused and largely abandoned by the Navy. McWade stated to
                                                  14
                                                       Watson that the downspouts were not copper, but a metal with no real recycle
                                                  15
                                                       value. Watson told McWade he was mistaken, and Watson had McWade go with
                                                  16
                                                       her to a downspout. Watson took a metal object and scratched the downspout
                                                  17
                                                       exposing the distinctive copper color under the patina surface. McWade expressed
                                                  18
                                                       surprise the metal was actually copper.
                                                  19
                                                              57.      Some time not too long after Watson had shown McWade that the
                                                  20
                                                       downspouts were copper, Watson was again working the Portal Monitor. As part
                                                  21
                                                       of the contractual agreement and procedures established by the Navy, Tetra Tech
                                                  22
                                                       was to assure that all incoming and outgoing commercial vehicles that entered or
                                                  23
                                                       left Hunters Point were to pass through the Portal Monitor to be scanned for
                                                  24
                                                       radioactive contamination. Watson noticed that trucks with scrap metal loads were
                                                  25
                                                       leaving Hunters Point and did not proceed through the Portal Monitor she was
                                                  26   staffing, which was the only portal monitor operating. Watson approached
                                                  27   McWade about the breach in the requirement that all trucks leaving Hunters Point
                                                  28
                                                                                                           - 31 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 32 of 71



                                                   1   RCAs were required to be processed through the Portal Monitor, and that the trucks
                                                   2   containing scrap metal were leaving Hunters Point without going through the Portal
                                                   3   Monitor. McWade ordered Watson to keep her eyes on the Portal Monitor and the
                                                   4   trucks that went through the Portal Monitor, and to ignore any other activity of
                                                   5   scrap metal trucks leaving Hunters Point. McWade stated words to the effect of
                                                   6   "You just need to keep your eyes where they need to be" and ignore the scrap metal
                                                   7   trucks leaving Hunters Point RCAs that were not going through the Portal Monitor.

                                                   8   Watson indicated to McWade she would object to trucks leaving Hunters Point

                                                   9   RCAs that did not go through the Portal Monitor. McWade made statements and

                                                  10
                                                       gestures to Watson that she had better not object or there would be negative
                                                       repercussions to Watson. Tetra Tech removed Watson from the Portal Monitor
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       shortly thereafter and assigned her to the office.
                                                  12
                            1717 R EDWOOD L ANE




                                                                58.    Watson took the directive and the way McWade made the statements
                              D AVIS , CA 95616




                                                  13
                                                       to her as a threat to her employment if she raised any further questions regarding
                                                  14
                                                       the scrap metal leaving Hunters Point. Watson observed that workers were
                                                  15
                                                       stripping the copper gutters and downspouts on Hunters Point, along with removing
                                                  16
                                                       other sources of copper, placing the scrapped copper and metals from sites
                                                  17
                                                       throughout Hunters Point into the trucks and leaving Hunters Point without going
                                                  18
                                                       through the Portal Monitor that was required by Navy mandated rule and would
                                                  19
                                                       have required the generation of records that the trucks were in Hunters Point and
                                                  20
                                                       left with metal in their trailer loads. Watson did mention the copper scavenging
                                                  21
                                                       that was being done at Hunters Point and the statements of McWade to a few other
                                                  22
                                                       workers at Hunters Point. Workers informed Watson that they were aware that
                                                  23
                                                       Tetra Tech management was having scrap metal scavengers come to Hunters Point,
                                                  24
                                                       strip the copper and other metals from the Navy buildings, and the workers referred
                                                  25
                                                       to the process overseen by the Tetra Tech managers McWade and General Manager
                                                  26   Dougherty as the Tetra Tech managers' "HD television fund" or their "vacation
                                                  27   fund".
                                                  28
                                                                                                           - 32 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 33 of 71



                                                   1          59.      Relator Smith did not personally observe or know of the copper and
                                                   2   scrap metal scavenging at Hunters Point by Tetra Tech and its management team,
                                                   3   for personal gain at the time it took place. Relator Smith did not personally observe
                                                   4   or know that the metal scavenger trucks exited Hunters Point without having gone
                                                   5   through the Portal Monitor in violation of standards required by the Navy. As part
                                                   6   of Relator Smith's efforts to uncover fraud and improper conduct by Tetra Tech at
                                                   7   Hunters Point, Smith and his attorneys have discovered that Tetra Tech had metal

                                                   8   scavengers strip copper and metals from Hunters Point for the personal gain of

                                                   9   Tetra Tech managers, and that Tetra Tech managers ordered and approved of the

                                                  10
                                                       metal scavengers coming on to Hunters Point, and leaving Hunters Point without
                                                       processing through the Portal Monitor in violation of the procedures dictated by the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Navy. Relator's information is independent of any media report or government
                                                  12
                            1717 R EDWOOD L ANE




                                                       report and is based on his independent efforts t uncover this fraud upon the Navy.
                              D AVIS , CA 95616




                                                  13
                                                              60.      Tetra Tech certified and implied certification that it followed the rules
                                                  14
                                                       and procedures required under the contract with the Navy, which included that all
                                                  15
                                                       trucks entering and leaving Hunters Point with equipment and materials had to go
                                                  16
                                                       through the Portal Monitor. The portal monitor process and certification is
                                                  17
                                                       important to the Navy for the Portal Monitor was the last check in the navy's effort
                                                  18
                                                       to assure that hazardous radioactive contaminated materials inadvertently left
                                                  19
                                                       Hunters Point or left Hunters Point in a manner that did not properly designate and
                                                  20
                                                       dispose of the radioactive contaminated material as radioactive hazardous material
                                                  21
                                                       or LLRW. Tetra Tech EC certified or implied certification that it was protecting
                                                  22
                                                       the assets of the Navy entrusted to it by the Navy and was not stealing the Navy
                                                  23
                                                       assets at Hunters Point. The certifications and implied certifications by Tetra Tech
                                                  24
                                                       were false and was material to false claims submitted to the Navy. These
                                                  25
                                                       representations were knowingly false and material to the demands for payment
                                                  26   made by Tetra Tech EC, Inc. and material to the Navy's decision to pay the false
                                                  27   claims in violation of the False Claims Act, 31 USC §3729 (a)(1)(A), and (B). The
                                                  28
                                                                                                           - 33 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 34 of 71



                                                   1   conduct of Defendant Tetra Tech EC, Inc. entrusted with possession of Navy
                                                   2   property, such as copper, tin, and valuable metals, failed to protect and deliver back
                                                   3   to the Navy all entrusted metals on Hunters Point, but converted the property of the
                                                   4   Navy to its own, is a violation of 31 USC §3729(1) (D).
                                                   5

                                                   6                                                   HUNTERS POINT
                                                   7                         WADSWORTH/McLEAN PLAINTIFFS/RELATORS

                                                   8                                                CASE #16-CV-1107-JD

                                                   9

                                                  10
                                                              The USFAC encompasses and subsumes some of the allegations and
                                                       defendants for the Wadsworth/McLean Plaintiff/Relators, but not all. The following
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       are the allegations and defendants for the Wadsworth/McLean Plaintiffs/Relators
                                                  12
                            1717 R EDWOOD L ANE




                                                       which do not appear to be encompassed by the USFAC.
                              D AVIS , CA 95616




                                                  13

                                                  14
                                                       HUNTERS POINT, TREASURE ISLAND, AND ALAMEDA NAVAL BASE
                                                  15
                                                                       CONSPIRACY BETWEEN TTEC, IOEI AND RSRS
                                                  16
                                                             Plaintiffs/Relators Wadsworth/McLean Allegation 3:16-cv-01107-JD
                                                  17

                                                  18
                                                              61.      The prime contractor with the Navy for the remediation of Hunters
                                                  19
                                                       Point Naval Shipyard as of 2006 was TTEC which installed Dougherty as a new
                                                  20
                                                       General Manager over the Hunters Point Naval Shipyard on or about 2006.
                                                  21
                                                       Dougherty on behalf of TTEC engaged in a conspiracy with the principles of
                                                  22
                                                       Defendant RSRS, namely Defendant Brian Henderson and Defendant Daryl
                                                  23
                                                       Delong, and with Mike Bilodeau who formed in 2006 Defendant IOEI to defraud
                                                  24
                                                       the United States Navy and related agencies regarding the remediation services and
                                                  25
                                                       accomplishments at Hunters Point in order to obtain unearned payments from the
                                                  26   Navy for TTEC. Under the remediation contracts with the Navy a change in the
                                                  27   form of the contracts took place over the mid-to-late 2000’s. Early stage contracts
                                                  28
                                                                                                           - 34 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 35 of 71



                                                   1   for remediation services were for surveys to identify the location and
                                                   2   characterization of potential radioactive wastes were billed and paid largely on a
                                                   3   time and material cost nature. During the time and materials, cost-plus contract
                                                   4   period, Dougherty, McWade, Taylor, and Weingarz determined it was beneficial to
                                                   5   TTEC to obtain favor of the Navy and future contracts for remediation of military
                                                   6   bases to complete contracts at or below planned budgets with the Navy. TTEC,
                                                   7   through Dougherty, McWade, Taylor, and Weingarz managers, and supervisors

                                                   8   Rolfe and Hubbard, worked with RSRS owners DeLong and Henderson and IOEI

                                                   9   owners Bilodeau, and supervisory on-site IOEI employee Christine Dougherty

                                                  10
                                                       during the cost-plus contracts to submit false records as the result of fraudulent cost
                                                       cutting measures to stay under budget. For some of the conduct herein alleged
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       against RSRS and its owners DeLong and Henderson, it is alleged that the false
                                                  12
                            1717 R EDWOOD L ANE




                                                       conduct was known and engaged in that resulted in false records that were material
                              D AVIS , CA 95616




                                                  13
                                                       to the claims for payment to the Navy. For some of the conduct herein alleged
                                                  14
                                                       against RSRS and its owners DeLong and Henderson, it is alleged that the actions
                                                  15
                                                       of RSRS employees and its owners DeLong and Henderson were not done with
                                                  16
                                                       actual knowledge that the information was false or that the steps taken would result
                                                  17
                                                       in false information and records material to a claims by TTEC for payment from the
                                                  18
                                                       Navy, but rather were taken in deliberate ignorance of the truth or falsity of the
                                                  19
                                                       information or were taken in reckless disregard of the truth or falsity of the
                                                  20
                                                       information. For some of the conduct herein alleged against IOEI, it is alleged that
                                                  21
                                                       the false conduct was actually known and engaged in by Christine Dougherty, the
                                                  22
                                                       on-site supervisor for IOEI that resulted in false records that were material to the
                                                  23
                                                       claims for payment to the Navy. For some of the conduct herein alleged against
                                                  24
                                                       IOEI, it is alleged that the actions of IOEI employees and its owner Bilodeau and its
                                                  25
                                                       on-site supervisor Dougherty were not done with actual knowledge that the
                                                  26   information was false or that the steps taken would result in false information and
                                                  27   records material to a claims by TTEC for payment from the Navy, but rather were
                                                  28
                                                                                                           - 35 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 36 of 71



                                                   1   taken in deliberate ignorance of the truth or falsity of the information or were taken
                                                   2   in reckless disregard of the truth or falsity of the information. In the later-half of the
                                                   3   2000’s as the Navy contracts evolved and changed to focus on testing, scanning,
                                                   4   and remediation of radioactive wastes in buildings and land the contracts evolved to
                                                   5   be more of a fixed price nature to the contract and included progress and
                                                   6   completion requirements of radiological remediation objectives to obtain scheduled
                                                   7   payments under the contracts from the later 2000’s onward.

                                                   8          62.      TTEC management, particularly Dougherty, Dennis McWade, and

                                                   9   Andy Bolt, cultivated sub-contractor companies to supply specialized manpower in

                                                  10
                                                       a way to cause the sub-contractor to be indebted and co-opted by TTEC. In 2006,
                                                       Mike Bilodeau was a disabled veteran who was supplying drinking water to
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Hunters Point because standard utilities such a fresh water were not available to
                                                  12
                            1717 R EDWOOD L ANE




                                                       those working at Hunters Point. Mr. Bilodeau was approached by managers of
                              D AVIS , CA 95616




                                                  13
                                                       TTEC including Dougherty. Dougherty offered to Mr. Bilodeau that if Mr.
                                                  14
                                                       Bilodeau formed a Service-Disabled Veteran-Owned Small Business, and Bilodeau
                                                  15
                                                       agreed to hire Mr. Dougherty’s wife Christine Dougherty, that Dougherty would
                                                  16
                                                       see that Mr. Bilodeau’s company got sub-contracted work from TTEC of providing
                                                  17
                                                       Christine Dougherty to perform technical writing for submission of TTEC reports
                                                  18
                                                       to the Navy and related governmental entities regarding the radiological
                                                  19
                                                       remediation work at Hunters Point. Based on the arrangement proposed by
                                                  20
                                                       Dougherty, Mr. Bilodeau did hire Christine Dougherty in approximately March of
                                                  21
                                                       2006, and incorporated IOEI in June of 2006, with Mr. Bilodeau taking the role of
                                                  22
                                                       CEO of IOEI. IOEI was negligent in the hiring of Christine Dougherty for the
                                                  23
                                                       TTEC Hunters Point radiological remediation project. IOEI took no steps to assure
                                                  24
                                                       that Christine Dougherty had the background, education, training and experience to
                                                  25
                                                       be qualified to perform the services necessary for the radiological remediation
                                                  26   duties involving evaluation of the validity of radiological data, radiological analysis
                                                  27   and exposure of defects in data, critical radiological report analysis and writing.
                                                  28
                                                                                                           - 36 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 37 of 71



                                                   1   IOEI was also negligent in the hiring of Christine Dougherty in that IOEI knew or
                                                   2   should have known that Christine Dougherty was the wife of Project General
                                                   3   Manager William Dougherty and that there could be pressures due to their marriage
                                                   4   for Christine Dougherty to take less than valid and proper actions due to potential
                                                   5   pressure from her spouse, and that without an on-site IOEI top level manager to
                                                   6   oversee both the work of Christine Dougherty and to assure that there was no
                                                   7   improper pressures exerted by TTEC upon the work of Christine Dougherty, it was

                                                   8   negligent to hire Christine Dougherty into the position at Hunters Point. Christine

                                                   9   Dougherty was utilized in a variety of roles by TTEC, with the acquiescence of

                                                  10
                                                       IOEI, including data management, radiological data review, oversight of
                                                       radiological data, and assisting in the technical writing of false reports for Tetra
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Tech EC, Inc. to submit to the Navy. The reports and records IOEI generated were
                                                  12
                            1717 R EDWOOD L ANE




                                                       known by IOEI would be used by TTEC to make demands for payment from the
                              D AVIS , CA 95616




                                                  13
                                                       Navy for the radiological remediation work. For some of the reports and records
                                                  14
                                                       that IOEI generated for TTEC to submit to the Navy, IOEI employees, including
                                                  15
                                                       Christine Dougherty, and later OEI hires IOEI Data Manager Thorpe Miller, IOEI
                                                  16
                                                       Quality Control Manager Karisa Miller, it is alleged that these individuals did not
                                                  17
                                                       have actual knowledge that the data and information provided to them regarding
                                                  18
                                                       soil samples and building scan data were false. Rather, for some of the reports and
                                                  19
                                                       records IOEI generated for TTEC to submit to the Navy, IOEI employees acted in
                                                  20
                                                       deliberate ignorance of the truth or falsity of the information, or in reckless
                                                  21
                                                       disregard for the truth or falsity of the information. It is alleged that for the "vicinity
                                                  22
                                                       soil sampling fraud", and the building scan speed fraud, that took place spanning
                                                  23
                                                       2007 through 2014 at least, that IOEI employees may not have been personally
                                                  24
                                                       aware and involved in the creation of these false records that were used in the
                                                  25
                                                       document production and reports that IOEI generated that were material to TTEC
                                                  26   claims for payment to the Navy. However, for the "vicinity soil sampling fraud"
                                                  27   and the building scan speed fraud it is alleged that IOEI employees Christine
                                                  28
                                                                                                           - 37 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 38 of 71



                                                   1   Dougherty, later joined by Thorpe Miller and Karisa Miller, acted in reckless
                                                   2   disregard for the truth or falsity of the information which they used to create
                                                   3   records and reports that TTEC used to submit claims for payment to the Navy.
                                                   4   Thorpe Miller knew that he did not have the education, training, skills, and
                                                   5   experience to perform the Data Manager position over the radiological remediation
                                                   6   of Hunters Point, and that he was hired into the position in large part due to the
                                                   7   request of his mother, a top Navy RASO official, Laura "Laurie" Lowman,

                                                   8   responsible for oversight of the radiological remediation of Hunters Point. Thorpe

                                                   9   Miller took and continued in the Data Manager position despite his awareness that

                                                  10
                                                       he was not sufficiently qualified for the duties of the position in part because he
                                                       realized he had difficulty obtaining well paying employment due to recent criminal
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       felony involvement he had with a recent prior employer. Karisa Miller knew she
                                                  12
                            1717 R EDWOOD L ANE




                                                       did not have the education, training, skills, and experience to perform the Quality
                              D AVIS , CA 95616




                                                  13
                                                       Control position for IOEI over the radiological remediation of Hunters Point.
                                                  14
                                                       Karisa Miller knew she had no prior training or experience in radiological
                                                  15
                                                       remediation, radiological laboratory result analysis, or radiological testing and
                                                  16
                                                       reporting quality control. Karisa Miller knew that her education and experience was
                                                  17
                                                       in a different field, and that she was offered the position due to the involvement of
                                                  18
                                                       TTEC General Manager Dougherty due to her in-law relationship with RASO
                                                  19
                                                       manager Laurie Lowman. Christine Dougherty, Thorpe Miller, and Karisa Miller of
                                                  20
                                                       IOEI were negligent in accepting and working in the positions for IOEI knowing
                                                  21
                                                       their lack of relevant radiological education, training, and experience. Christine
                                                  22
                                                       Dougherty, Thorpe Miller, and Karisa Miller acted in reckless disregarding for the
                                                  23
                                                       truth or falsity of the information that came to them regarding the "vicinity soil
                                                  24
                                                       sampling fraud" and the building scan speed fraud, and acted in reckless disregard
                                                  25
                                                       for the truth or falsity of the records and reports that they generated for TTEC
                                                  26   pertaining to these two areas of fraud upon the Navy. It is alleged that for the "soil
                                                  27   swapping" sample fraud, the radiological yard sampling fraud, and the building
                                                  28
                                                                                                           - 38 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 39 of 71



                                                   1   alteration of scan data, that IOEI employees Christine Dougherty, Thorpe Miller,
                                                   2   and Karisa Miller acted both with actual knowledge of the false records and at time
                                                   3   in reckless disregard for the truth or falsity of the records. For the "soil swapping"
                                                   4   sample fraud, it is alleged that these IOEI employees had actual knowledge in the
                                                   5   later years that the "soil swapping" sample fraud took place by 2012. The "soil
                                                   6   swapping" sample fraud had been ongoing for several years by 2012 and involved
                                                   7   hundreds if not thousands of samples. When soil was obtained from areas with

                                                   8   different character than the intended area, the radiological "fingerprint" of that soil

                                                   9   often resulted in laboratory tests that were very, very different. Due to the way

                                                  10
                                                       radiological remediation took place at Hunters Point, a specific "unit" would often
                                                       be sampled and tested multiple times over time. The soil sample "fingerprint"
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       should not change from samples taken one month to samples taken a later month.
                                                  12
                            1717 R EDWOOD L ANE




                                                       The removal of radioactive contamination from a unit would not change the basic
                              D AVIS , CA 95616




                                                  13
                                                       laboratory "fingerprint" of the soil. Christine Dougherty, Thorpe Miller, and Karisa
                                                  14
                                                       Miller were tasked with daily involvement in the laboratory test results, and were
                                                  15
                                                       responsible for review, evaluation, and identifying any apparent data problems or
                                                  16
                                                       issues. It is alleged that for the "soil swapping" sample fraud that there were so
                                                  17
                                                       many occasions that the false "soil swapping" samples were to very, very different
                                                  18
                                                       from the prior "fingerprint" of the unit soils that these IOEI employees had to have
                                                  19
                                                       actual knowledge the records were false. If, in the alternative, these IOEI
                                                  20
                                                       employees did not have actual knowledge of the falsity of the "soil swapping"
                                                  21
                                                       laboratory sample results, then it is alleged for the reasons herein stated that these
                                                  22
                                                       IOEI employees acted in deliberate ignorance or reckless disregard for the truth or
                                                  23
                                                       falsity of the "soil swapping" data that IOEI used to create reports and records that
                                                  24
                                                       it knew TTEC would use to submit claims for payment to the Navy. For the
                                                  25
                                                       Radiological Survey Yard (RSY) fraud it is alleged that Thorpe Miller had actual
                                                  26   knowledge that the RSY data IOEI used in creating reports and records that TTEC
                                                  27   would use to submit claims for payment to the Navy were false. Miller obtained
                                                  28
                                                                                                           - 39 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 40 of 71



                                                   1   data from a series of radiological sensors that were towed behind a small tractor,
                                                   2   called a "towed array". The towed array sent data of radiological intensity and GPS
                                                   3   coordinates for the elevated radiological locations on the RSY soil layout pad.
                                                   4   Miller was to designate on a map were the most intense radiological readings were
                                                   5   on the RSY pad as a result of the towed array scan. It is alleged that at time, due to
                                                   6   pressure and conspiracy with TTEC management, including Dougherty and
                                                   7   McWade, that Miller did not create an accurate map so that the RCTs would not

                                                   8   obtain soil samples from the highest areas. Additionally, it is also alleged that due

                                                   9   to pressures on RCTs working the RSY that the RCTs and the assigned laborers

                                                  10
                                                       would not take soil samples from the designed highest elevated locations, but
                                                       would avoid taking the samples from high location, instead take them from areas
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       that were scanned to have low radiological reading, or obtain soil samples from
                                                  12
                            1717 R EDWOOD L ANE




                                                       locations off the RSY entirely. Miller reviewed the laboratory results from the soil
                              D AVIS , CA 95616




                                                  13
                                                       samples and could tell and did conclude that areas that were supposed to have had
                                                  14
                                                       the soil samples taken were not taken contrary to the rules and procedures required
                                                  15
                                                       based on the Navy contract. Miller failed to alert IOEI top management, or the
                                                  16
                                                       Navy that the soil sample taking on the RSY was false and not in compliance with
                                                  17
                                                       the procedures required under the Navy contract. For the building data scan
                                                  18
                                                       alteration, for some of that alteration it is alleged that IOEI employees were not
                                                  19
                                                       directly involved and that they acted in reckless disregard for the truth or falsity of
                                                  20
                                                       the information. It is also alleged that for some of the building data scan alteration
                                                  21
                                                       that Christine Dougherty and Thorpe Miller oversaw or directed TTEC supervisors
                                                  22
                                                       including Steve Rolfe and Justin Hubbard as to the need to change building scan
                                                  23
                                                       data and directed as to how that data was to be falsely manipulated. The data
                                                  24
                                                       manipulation with involvement and direction by Christine Dougherty and Thorpe
                                                  25
                                                       Miller took place at least during 2010 through 2013 and may have extended in time
                                                  26   both earlier and later, and included building scans at Hunters Point, Alameda Naval
                                                  27   base, and Treasure Island. IOEI management, including Bilodeau, did not take
                                                  28
                                                                                                           - 40 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 41 of 71



                                                   1   active and competent oversight of the work of Christine Dougherty, Thorpe Miller,
                                                   2   and Karisa Miller, and did not have actual knowledge that Christine Dougherty,
                                                   3   Thorpe Miller, and Karisa Miller were participating at times in the creation of
                                                   4   records and reports to the Navy that were based on false information that TTEC
                                                   5   knew was false. IOEI management did not actively oversee thee IOEI employees to
                                                   6   assure that TTEC management, including Christine Dougherty's husband William
                                                   7   Dougherty, the General Manager of TTEC, did not coerce IOEI employees to

                                                   8   ignore data that appeared false or suspect of being false and incorporate into reports

                                                   9   for the Navy that were potentially false. IOEI management acted in reckless

                                                  10
                                                       disregard of the truth or falsity of the information that was being provided to IOEI
                                                       at Hunters Point for use in the drafting of reports and records, in part due to the lack
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       of presence of any non-compromised IOEI management at Hunters Point, and in
                                                  12
                            1717 R EDWOOD L ANE




                                                       part due to the lack of experience, knowledge, and expertise in the radiological field
                              D AVIS , CA 95616




                                                  13
                                                       of Bilodeau and any other owner or top manager of IOEI. The oversight and
                                                  14
                                                       management of Christine Dougherty, Thorpe Miller, and Karisa Miller by the
                                                  15
                                                       ownership of IOEI was grossly negligent and done in reckless disregard for the
                                                  16
                                                       truth or falsity of the information and reports that these IOEI employees generated.
                                                  17
                                                       Additionally, TTEC, through the offer of William Dougherty to assist Bilodeau in
                                                  18
                                                       the start-up of IOEI, provided Bilodeau with an opportunity to start a potentially
                                                  19
                                                       profitable business using TTEC as a foundation, and Bilodeau and other top
                                                  20
                                                       managers of IOEI did not want to interfere, question, or disrupt the relationship
                                                  21
                                                       with TTEC, and as a result, like an ostrich, put their collective corporate heads in
                                                  22
                                                       the sand and failed to act in reckless disregard of the truth or falsity of the
                                                  23
                                                       information provided to IOEI employees at Hunters Point that was used by IOEI to
                                                  24
                                                       create false records and reports for TTEC for Hunters Point, Treasure Island, and
                                                  25
                                                       Alameda Naval base.
                                                  26          63.      In 2006, management officials of TTEC, including Dougherty,
                                                  27   approached Daryl DeLong and Brian Henderson about forming a separate company
                                                  28
                                                                                                           - 41 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 42 of 71



                                                   1   to provide radiological support personnel and equipment to Tetra Tech EC, Inc. at
                                                   2   Hunters Point and potentially other locations. Dougherty represented that he could
                                                   3   and would take effective steps to channel sub-contract radiological work to the new
                                                   4   company if formed, if DeLong and Henderson would cooperate with TTEC as
                                                   5   needed, including engaging in submission of false data and reports, to assure that
                                                   6   TTEC's work came in close or under budget and/or made profits from the
                                                   7   radiological work at Hunters Point, Alameda Naval Base, and Treasure Island, and

                                                   8   other locations they might provided sub-contractor services to TTEC. DeLong and

                                                   9   Henderson agreed to cooperate with Tetra Tech EC, Inc. as needed and requested,

                                                  10
                                                       formed RSRS, and provided to Tetra Tech EC, Inc. sub-contractor work by
                                                       providing themselves working on the TTEC radiological remediation project,
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       providing radiological support workers, RTCs, and radiological related equipment,
                                                  12
                            1717 R EDWOOD L ANE




                                                       and assisted in the submission of knowingly false data and reports to assist TTEC in
                              D AVIS , CA 95616




                                                  13
                                                       obtaining false payments from the Navy.
                                                  14
                                                              64.      As part of the conspiracy between TTEC, RSRS, and IOEI, the three
                                                  15
                                                       companies, including DeLong and Henderson for RSRS, worked in tandem by
                                                  16
                                                       agreement to defraud the Navy regarding to the radiation remediation services
                                                  17
                                                       performed at Hunters Point, Treasure Island, and Alameda Naval base. At the
                                                  18
                                                       urging of management of TTEC, RSRS under the direction of DeLong, Henderson
                                                  19
                                                       and TTEC supervisors and workers engaged in false soil sampling by delivering to
                                                  20
                                                       the laboratory soil samples that falsely represented the location the soil was taken
                                                  21
                                                       from at Hunters Point, Treasure Island, and Alameda Naval base. RSRS owner
                                                  22
                                                       DeLong was involved in the direction of soil sample location marking so that soil
                                                  23
                                                       samples for areas that TTEC wanted "free release" clearance, especially areas that
                                                  24
                                                       had been difficult to obtain "free release" clearance, were marked to avoid high
                                                  25
                                                       radiological reading areas contrary to the contract with the Navy. RSRS owners
                                                  26   DeLong and Henderson were also aware of efforts by TTEC to have RSRS RCTs
                                                  27   take false soil samples at Hunters Point, Alameda Naval Base, and Treasure Island
                                                  28
                                                                                                           - 42 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 43 of 71



                                                   1   in order to obtain false "free release" of survey unit area, and although not directly
                                                   2   involved in some of those direction they were aware of, DeLong and Henderson did
                                                   3   not take steps to stop RSRS and other employees from taking false soil samples
                                                   4   from 2007 through 2014. DeLong and Henderson in reckless disregard for the truth
                                                   5   or falsity of the soil samples being from the locations claimed on the COC
                                                   6   permitted laboratory testing of those samples and used those laboratory sample
                                                   7   results in the data evaluation and reports that Henderson and DeLong generated for

                                                   8   TTEC that Henderson and DeLong knew would be used to make claims for

                                                   9   payment upon the Navy. DeLong and Henderson were also involved in the

                                                  10
                                                       oversight of the scanning of buildings and the management of the scan data that
                                                       resulted. DeLong and Henderson were negligent in the supervision of their RSRS
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       RCT employees involved in the scanning of buildings at Hunters Point, Treasure
                                                  12
                            1717 R EDWOOD L ANE




                                                       Island, and Alameda Naval Base. DeLong and Henderson failed to assure that
                              D AVIS , CA 95616




                                                  13
                                                       RSRS RCTs scanned the buildings at these sites at the specified speeds required by
                                                  14
                                                       the Navy contracts. DeLong and Henderson were aware that TTEC management
                                                  15
                                                       applied pressure on its supervisors for corners to be cut to reduce costs and reduce
                                                  16
                                                       time in the radiological remediation. With the knowledge that TTEC was applying
                                                  17
                                                       improper pressure on TTEC supervisors to have RSRS employees cut corners,
                                                  18
                                                       DeLong and Henderson acted in reckless disregard for the truth or falsity of the
                                                  19
                                                       building scan data generated. At the urging of management of TTEC, IOEI
                                                  20
                                                       employees, including Christine Dougherty, Thorpe Miller, and Karisa Miller
                                                  21
                                                       assisted in the identification of high radioactive soil areas so that contrary to the
                                                  22
                                                       Navy requirements, soil samples would not be taken from the highest radioactive
                                                  23
                                                       areas, but from lower radioactive areas. Navy contract requirements and procedures
                                                  24
                                                       required the soil sample to be taken from the highest radioactive reading areas. The
                                                  25
                                                       taking of samples from areas other than the highest radioactive reading areas
                                                  26   resulted in false lab reports and false reports that IOEI, RSRS, and defendants
                                                  27   DeLong and Henderson assisted in creating so that TTEC would submit false
                                                  28
                                                                                                           - 43 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 44 of 71



                                                   1   reports for payment from the Navy. Defendants engaged in this fraudulent conduct
                                                   2   of mis-directing the taking of soil samples no later than 2008 and continued with
                                                   3   this process through 2014 and may have engaged in the conduct both earlier and
                                                   4   later than herein described. Examples of the coordinated falsification of soil
                                                   5   samples includes, but is not limited to the false soil samples taken for Hunters Point
                                                   6   from under building 351A in 2008 and 2009, sewer and storm drain Survey Unit 3,
                                                   7   4, 12, 13, 16, and 8 of Parcel B in 2006-2007, and Survey Units 20-23, 30-36, 45-

                                                   8   50, and 63 of Parcel B in 2010-2011, Parcel C Survey Units 193-212, 311-330, and

                                                   9   others in Parcels D-2, E, G, UC1, UC-2, and UC-3 from 2007 through 2015; for

                                                  10
                                                       Treasure Island IR site 6 and IR site 12 from 2012-2016; and for Alameda Naval
                                                       Air Station and Annex, soils from Site 17 - Seaplane Lagoon, Site 1 and 32, former
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       dumps, Site 2, another former dump, and soil from excavated sewer and storm drain
                                                  12
                            1717 R EDWOOD L ANE




                                                       lines from buildings 5 and 400 draining south into the Seaplane Lagoon and north
                              D AVIS , CA 95616




                                                  13
                                                       into the Oakland Estuary from 2009 through 2014.
                                                  14
                                                              65.      As part of the conspiracy between TTEC, RSRS, DeLong and
                                                  15
                                                       Henderson, and IOEI, the three companies worked in tandem and agreement to
                                                  16
                                                       defraud the Navy in regards to the laboratory radiation remediation services
                                                  17
                                                       performed at Hunters Point for the laboratory samples from 2007 on to 2014 for
                                                  18
                                                       Hunters Point, Alameda Naval Station from 2009 through 2014, and for a limited
                                                  19
                                                       period of time of 2007 to 2008, and 2013 for Treasure Island. At the urging of
                                                  20
                                                       management of TTEC, RSRS top management, DeLong and Henderson, with the
                                                  21
                                                       assistance of IOEI managers Christine Dougherty, IOEI Data Manager Thorpe
                                                  22
                                                       Miller, IOEI Quality Control Manager Karisa Miller, took efforts to avoid soil
                                                  23
                                                       samples from being submitted and tested in the laboratory that could result in
                                                  24
                                                       laboratory results exceeding "free release" levels set by the Navy. RSRS DeLong
                                                  25
                                                       and IOEI Christine Dougherty and Thorpe Miller directed and assisted employees
                                                  26   to intercept soil samples delivered to the laboratory by having samples hand
                                                  27   scanned with a micro-r meter, and secretly reject samples that showed elevated
                                                  28
                                                                                                           - 44 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 45 of 71



                                                   1   radioactivity before laboratory analysis. RSRS Vice-President DeLong was actively
                                                   2   involved in overseeing the conduct of the lab clerical and RCT staff in the lab so
                                                   3   that these staff individuals would hand scan the incoming soil samples with a hand
                                                   4   held Ludlum Micro-R meter, and if the sample emitted a reading on the meter over
                                                   5   a "5" DeLong directed the staff to designate that the sample had such an elevated
                                                   6   reading. In the lab, staff scanned and designed the samples that gave a reading over
                                                   7   a "5", and after hours the soil samples were switched with soils that had low Micro-

                                                   8   R readings, and the COC was falsified to reflect that the substituted sample was the

                                                   9   original sample. The substituted sample was then subjected to laboratory testing

                                                  10
                                                       that generated false results due to the switching of the soil samples. Field crews of
                                                       RSRS RCTs at Hunters Point, Alameda Naval Base, and at Treasure Island when
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       working for TTEC, and TTEC field supervisors from Hunters Point, Treasure
                                                  12
                            1717 R EDWOOD L ANE




                                                       Island, and Alameda Naval base were notified of the secretly scanned and rejected
                              D AVIS , CA 95616




                                                  13
                                                       samples and were instructed to obtain replacement samples that would not have
                                                  14
                                                       elevated radioactivity. After months of this fraudulent process to screen out
                                                  15
                                                       possible elevated soil samples, field supervisors at Hunters Point, Treasure Island,
                                                  16
                                                       and Alameda Naval base were provided Ludlum Micro-r meters and similar
                                                  17
                                                       instruments, instructed on their use, and directed to pre-screen samples before the
                                                  18
                                                       soil samples were sent to the laboratory so that elevated radioactive samples above
                                                  19
                                                       a Micro-R meter reading would not screened out and not subjected to laboratory
                                                  20
                                                       analysis contrary to the requirements of the Navy directed work plans that for a soil
                                                  21
                                                       "unit" that the highest radiological reading soils be sampled and laboratory tested.
                                                  22
                                                              66.      The Navy contracts and process requirements at Hunters Point,
                                                  23
                                                       Treasure Island, and Alameda provided that scanning of a survey unit was to be
                                                  24
                                                       done and samples taken from a specified number of the highest radioactive reading
                                                  25
                                                       locations, usually 18 location. Those elevated soil samples were to be submitted to
                                                  26   the laboratory for analysis. If the lab results were all below "free release" levels the
                                                  27   unit could be processed for survey unit clearance reports to the Navy. This process
                                                  28
                                                                                                           - 45 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 46 of 71



                                                   1   was to be done and if there were elevated radioactive samples, the unit was to be
                                                   2   subjected to costly remediation followed by another round of soil samples and
                                                   3   repeated until the laboratory results all were below "free release" levels. TTEC,
                                                   4   IOEI, and RSRS engaged in a conspiracy to identify samples that should be
                                                   5   submitted to the lab, and block contractually required sample analysis by the lab,
                                                   6   with false samples tested in their place, to submit false lab reports to support false
                                                   7   demands for payment by TTEC to the Navy.

                                                   8          67.      The Navy contracts for Hunters Point, Treasure Island and Alameda

                                                   9   required that a specified percentage of soil samples for a survey unit be randomly

                                                  10
                                                       selected and sent to a third-party laboratory, for which TestAmerica, Inc. of St.
                                                       Louis was usually used. TTEC, RSRS, and IOEI, through William Dougherty,
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       McWade, Taylor, and Rick Weingarz of TTEC, DeLong and Henderson of RSRS,
                                                  12
                            1717 R EDWOOD L ANE




                                                       and Christine Dougherty and Thorpe Miller of IOEI conspired to defraud the Navy
                              D AVIS , CA 95616




                                                  13
                                                       by interfering with the selection of "random" samples to be sent to TestAmerica for
                                                  14
                                                       Hunters Point, Alameda Naval base, and Treasure Island. Rather, IOEI and RSRS
                                                  15
                                                       took efforts to screen and block soil samples from being selected for shipment to
                                                  16
                                                       TestAmerica that the data and scanning suggested the results would be above
                                                  17
                                                       "release levels". As part of this process defendants DeLong and Henderson
                                                  18
                                                       developed spreadsheets of samples they determined should be sent to TestAmerica
                                                  19
                                                       based on review of data provided by IOEI employees Dougherty and Miller, and
                                                  20
                                                       the hand scanning of samples by the Micro-r meter in the lab. Lists were created by
                                                  21
                                                       DeLong and Henderson for the lab staff to specifically pick samples to be sent to
                                                  22
                                                       TestAmerica, rather than random sample selection. Laboratory staff were chastised
                                                  23
                                                       if random samples were inadvertently submitted to TestAmerica rather than the
                                                  24
                                                       selected samples chosen by IOEI and RSRS, and defendants DeLong and
                                                  25
                                                       Henderson. Soil samples that were subject to fraudulent manipulation control were
                                                  26   sent to TestAmerica for Hunters Point for building 351A, sewer and storm drain
                                                  27   Survey Unit 3, 4, 12, 13, 16, and 8 of Parcel B in 2006-2007, and Survey Units 20-
                                                  28
                                                                                                           - 46 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 47 of 71



                                                   1   23, 30-36, 45-50, and 63 of Parcel B in 2010-2011, Parcel C Survey Units 193-212,
                                                   2   311-330, and others in Parcels D-2, E, G, UC1, UC-2, and UC-3 from 2007 through
                                                   3   2015; and for Alameda Naval Air Station and Annex, soils from Site 17 - Seaplane
                                                   4   Lagoon, Site 1 and 32, former dump, Site 2, another former dump, and soil from
                                                   5   excavated sewer and storm drain lines from buildings 5 and 400 draining south into
                                                   6   the Seaplane Lagoon and north into the Oakland Estuary from 2009 through 2014,
                                                   7   and at Treasure Island in 2007-2008 for buildings 233, 343, 344 and soil areas, and

                                                   8   2013 for building 233 again and 1121 and 1323 and related soil areas.

                                                   9          68.      TTEC, IOEI, RSRS, DeLong and Henderson conspired together to

                                                  10
                                                       submit false reports pertaining to building scans at Hunters Point, Treasure Island,
                                                       and Alameda Naval base, to support false claims for payment by TTEC from the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Navy. As part of this conspiracy, IOEI staff, including Christine Dougherty, Thorpe
                                                  12
                            1717 R EDWOOD L ANE




                                                       Miller, and Karisa Miller reviewed the data of building scans submitted by RSRS
                              D AVIS , CA 95616




                                                  13
                                                       employees and other RCTs, along with DeLong and Henderson, and TTEC
                                                  14
                                                       management. IOEI staff, Dougherty and Miller, and RSRS employees including
                                                  15
                                                       DeLong and Henderson, reviewed the building scan data for elevated radioactive
                                                  16
                                                       readings after submission from the field. IOEI and RSRS employees and managers
                                                  17
                                                       combed the building scan data in and effort to change data to remove scan data that
                                                  18
                                                       could result in Navy and regulatory review rejecting the claim that the building was
                                                  19
                                                       qualified for radiological "free release". The changing of data after submission from
                                                  20
                                                       the field included the changing of individual data entries, and the bulk changes of
                                                  21
                                                       data entries for buildings. TTEC and RSRS directed RCT Raymond Zahensky, as
                                                  22
                                                       part of this fraudulent process, to obtain building scan data on a thumb drive each
                                                  23
                                                       day, take home with him a TTEC issued laptop computer, review the building scan
                                                  24
                                                       data and change building scan data to eliminate elevated readings, and from time to
                                                  25
                                                       time eliminate unusually low readings that could result in regulators deeming the
                                                  26   data unreliable. Zahensky then returned the thumb drive with the fraudulently
                                                  27   manipulated date to the TTEC office or TTEC supervisors Rolfe or Hubbard. The
                                                  28
                                                                                                           - 47 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 48 of 71



                                                   1   building scan data manipulation by Zahensky took place in 2010 through 2012 and
                                                   2   may have continued thereafter. The fraudulent changing of building data by all
                                                   3   involved was reviewed and given final approvals by IOEI manager Christine
                                                   4   Dougherty, and RSRS Vice President DeLong, and TTEC management, and then
                                                   5   used by TTEC as false reports to support the false claim for payment for the
                                                   6   building remediation by TTEC to the Navy. Fraudulent manipulation of building
                                                   7   scan data at Hunters Point included nearly every building that TTEC submitted

                                                   8   reports to the Navy after mid-2007 through 2014, including but not limited to

                                                   9   buildings 103, 113, 113A, 130, 146, 253, 272, 351, 351A, 365, 366, 401, 411, 439,

                                                  10
                                                       810, 140, 157, 203, 211, 214, 224, 271, 813, 144, 406, 414, 521, and 707. At
                                                       Treasure Island the buildings included 233, 343, 344, in 2007-2008, and 1121, and
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       1323 in 2012-2014, and Buildings 5 and 400 for Alameda Naval Air Station from
                                                  12
                            1717 R EDWOOD L ANE




                                                       2010 to 2014.
                              D AVIS , CA 95616




                                                  13
                                                              69.      The United States of America has been damages by the conspiracy to
                                                  14
                                                       submit false records material to false claims submitted by TTEC to the Navy
                                                  15
                                                       BRAC. The United States of America Navy BRAC contracted with Defendant
                                                  16
                                                       Tetra Tech EC, Inc. for the remediation and removal of radioactive materials above
                                                  17
                                                       a specified level for the health and safety of the environment, the public, and future
                                                  18
                                                       generations. The fraudulent conspiracy actions herein alleged deprives the United
                                                  19
                                                       States of America with the basic service that was contracted for with Defendant
                                                  20
                                                       Tetra Tech EC, Inc. The fraudulent conspiracy conduct alleged related to
                                                  21
                                                       radiological contamination creates unlimited future liability for the United State of
                                                  22
                                                       America for the agreements between the United States of America and the City and
                                                  23
                                                       County of San Francisco and government entities in Alameda County that provide
                                                  24
                                                       that the United States will remain responsible and liable for the radioactive
                                                  25
                                                       remediation of Hunters Point, Treasure Island, and the Alameda Naval Base after
                                                  26   the property is deeded over to local government agencies should it be discovered
                                                  27   that the remediation did not fully and properly remove radioactivity. The Navy will
                                                  28
                                                                                                           - 48 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 49 of 71



                                                   1   and has incurred costs and expenses in the remediation of Hunters Point, Alameda
                                                   2   Navy base, and Treasure Island that should not have been incurred, but for the fraud
                                                   3   of Defendants. The full and extensive costs directly related to the fraud
                                                   4   accomplished by Defendants are extensive and yet not fully known and will be
                                                   5   established and reasonably estimated at trial.
                                                   6          70.      Each false record and resulting false report to the Navy in support of a
                                                   7   claim for payment is a false claim under 31 USC Section 3729(a) for which a civil

                                                   8   penalty is required, and three times the amount of damages that the United States

                                                   9   has and will sustain because of the acts of Defendants in submitting false claims.

                                                  10
LAW OFFICE OF DAVID ANTON




                                                  11                              TREASURE ISLAND ALLEGATION
                                                  12                                     SHAW, CB&I, AND APTIM
                            1717 R EDWOOD L ANE
                              D AVIS , CA 95616




                                                  13                     Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  14

                                                  15          The USFAC did not incorporate allegations regarding the Shaw/CB&I/Aptim
                                                  16   Defendants pertaining to Treasure Island alleged by Smith. These Smith allegations
                                                  17   follow:
                                                  18          71.      Shaw entered into remediation contracts with the Navy in the 2000’s
                                                  19   and thereafter to remediate the former Naval Station Treasure Island, including but
                                                  20   not limited to N62473-10-D-0807. The Navy acquired Treasure Island for use as a

                                                  21   naval base during World War II. Treasure Island became a major naval facility

                                                  22   during World War II, processing thousands of outgoing and incoming military

                                                  23
                                                       personnel. The Navy conducted a Historical Radiological Assessment (HRA) of
                                                       Treasure Island that was completed in 2006. The HRA assessed existing buildings
                                                  24
                                                       and historical sites for radioactivity. Approximately 18 sites were identified as
                                                  25
                                                       requiring further review, and Radium-226 had been found in former bunkers on
                                                  26
                                                       Treasure Island. In addition to radioactive waste concerns, the Navy studies of
                                                  27

                                                  28
                                                                                                           - 49 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 50 of 71



                                                   1   Treasure Island revealed contamination by lead, PCBs, TCE, PCE, and petroleum
                                                   2   among other chemical contaminants.
                                                   3          72.      The contracts between Shaw and the Navy to perform remediation
                                                   4   services at Treasure Island included the requirement that further study and surveys
                                                   5   be conducted of Treasure Island for radioactive contamination. The contracts and
                                                   6   Basewide Radiological Management Plan incorporated into the contracts called for
                                                   7   a Nuclear Regulatory Commission (NRC) licensed entity to conduct surveys of

                                                   8   areas to be surveyed and remediated for radioactive materials at Treasure Island.

                                                   9   The Navy contract and accompanying requirements provided that prior to any soils

                                                  10
                                                       and materials being excavated, moved or removed from Treasure Island by Shaw
                                                       and its subcontractors, that the material be scanned and evaluated by the NRC
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       licensed entity and cleared for the presence of any radionuclides of concern,
                                                  12
                            1717 R EDWOOD L ANE




                                                       primarily Radium -226, and Cesium-137. The Navy requirements prohibited the
                              D AVIS , CA 95616




                                                  13
                                                       off-site removal of soils and material from Treasure Island that had not been
                                                  14
                                                       screened and cleared for radioactive materials above release levels. The contract
                                                  15
                                                       with the Navy required that if any soils or material were scanned and found to have
                                                  16
                                                       radioactive readings above contractually set limits, then the soil and material were
                                                  17
                                                       to be treated as radiologically impacted Low-Level Radioactive Waste (LLRW).
                                                  18
                                                       The contracts and incorporated provisions of the agreement with the Navy required
                                                  19
                                                       that all LLRW be segregated, placed in LLRW bins and disposed of through the
                                                  20
                                                       Department of the Navy’s LLRW Disposal Program. The LLRW was required to
                                                  21
                                                       be identified to the Navy’s RASO office, with testing and a request for disposal
                                                  22
                                                       through the Department of Defense LLRW Executive Agency and disposed in one
                                                  23
                                                       of the four disposal sites for LLRW in the United States.
                                                  24
                                                              73.      There is substantial time and expense to properly scan, and test for
                                                  25
                                                       LLRW. There is substantial time and expense to properly segregate and arrange for
                                                  26   disposal of LLRW. The contracts between Shaw and the Navy required that these
                                                  27   very specific time consuming activities be carefully done to assure that Treasure
                                                  28
                                                                                                           - 50 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 51 of 71



                                                   1   Island was properly remediated of radioactive wastes, to assure that areas of
                                                   2   Treasure Island, including residential areas, not be inadvertently contaminated with
                                                   3   radioactive wastes, and to assure that LLRW was not improperly disposed of off
                                                   4   Treasure Island in non-LLRW disposal sites, potentially jeopardizing the health and
                                                   5   safety of individuals and the environment far beyond Treasure Island, and
                                                   6   potentially exposing the United States to further liability for the improper disposal
                                                   7   of LLRW soils and materials. Shaw management at Treasure Island falsely

                                                   8   certified or falsely implied certification that proper scanning, testing, segregation,

                                                   9   and disposal of LLRW was done under the contracts for Treasure Island when it

                                                  10
                                                       was not, as more fully set forth herein, along with other frauds resulting in false
                                                       records material to false claims. Shaw has been acquired by Chicago Bridge & Iron
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       which then sold the portion of its business performing services on Treasure Island
                                                  12
                            1717 R EDWOOD L ANE




                                                       to Veritas Capital which transferred that business and the assets and liabilities to its
                              D AVIS , CA 95616




                                                  13
                                                       related entity Aptim, Aptim Environmental & Infrastructure, Inc., Aptim Federal
                                                  14
                                                       Services, LLC, jointly referred to as "Aptim" which are successors to Shaw and
                                                  15
                                                       Chicago Bridge & Iron liability.
                                                  16

                                                  17
                                                              Treasure Island -Excavation And Removal Of Treasure Island Soil
                                                  18
                                                                  In Violation Of Navy Contract Requirements By Shaw/Aptim
                                                  19
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  20
                                                  21
                                                              74.      Under the contract with the Navy, Shaw/CB&I was to have soil and
                                                  22
                                                       material properly tested and cleared for radioactive contamination as a condition of
                                                  23
                                                       the soil and material being moved or removed from Treasure Island. Soil and
                                                  24
                                                       material that was properly scanned, tested and approved as non-LLRW was
                                                  25
                                                       permitted under the contract to be disposed of at standard landfills. Soil and
                                                  26   material that was properly scanned, tested, and determined to be LLRW was
                                                  27   required to be carefully segregated, contained, and processed through the Navy and
                                                  28
                                                                                                           - 51 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 52 of 71



                                                   1   Department of Defense LLRW processes and disposed of in the Grandview, Idaho's
                                                   2   US Ecology LLRW site, or one of the other four approved LLRW disposal sites for
                                                   3   Department of the Navy LLRW.
                                                   4          75.      Shaw's Treasure Island contract with the Navy required testing for
                                                   5   radioactive materials in soil, materials, and buildings that could have intensity
                                                   6   above "release levels" and be categorized as LLRW. Areas that were determined as
                                                   7   Radiologically Controlled Areas (RCA’s) and areas that had not yet been evaluated

                                                   8   for radiological concerns were not to have soils removed without first being

                                                   9   subjected to radiological surveys, sampling, and testing to determine if the

                                                  10
                                                       radioactivity levels were below the Remediation Goal (RG) pursuant to the terms of
                                                       the Standard Operating Procedures (SOPs) and contract with the Navy.
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Shaw/CB&I was required to coordinate with the radiological subcontractors, New
                                                  12
                            1717 R EDWOOD L ANE




                                                       World Environmental and RSRS, and with its own later employed RCTs, regarding
                              D AVIS , CA 95616




                                                  13
                                                       all work areas planned so that there could be RCTs present to monitor and scan for
                                                  14
                                                       radiological hazards.
                                                  15
                                                              76.      Shaw/CB&I, under the direction of the Shaw General Manager Pete
                                                  16
                                                       Bourgeois and Jim Wittcomb intentionally had soils excavated and materials
                                                  17
                                                       removed from Treasure Island established Radiologically Controlled Areas and
                                                  18
                                                       from areas that had not yet been evaluated for determination whether the area
                                                  19
                                                       should be deemed a Radiologically Controlled Area without having the soil and
                                                  20
                                                       materials first surveyed, sampled and determined to be below the RG. The removal
                                                  21
                                                       of soils from Radiologically Controlled Areas without following the SOPs of
                                                  22
                                                       having the soil determined to be below RG before the soil was removed excavated
                                                  23
                                                       was intentional and knowing, and at the direction of Pete Bourgeois and Jim
                                                  24
                                                       Wittcomb, and others during 2008 through 2013, and may have begun earlier and
                                                  25
                                                       extended later. Shaw/CB&I intentionally removed soils from areas that were
                                                  26   known to not yet have been determined whether the area was radiologically
                                                  27   impacted and should be a Radiologically Controlled Area. The intentional
                                                  28
                                                                                                           - 52 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 53 of 71



                                                   1   excavating of soils from these two types of areas from Treasure Island is believed
                                                   2   to have begun as early as 2006. In 2008-2013 Shaw, under the direction of Pete
                                                   3   Bourgeois and Jim Wittcomb engaged in extensive efforts to remove soil from
                                                   4   Treasure Island without first having radiological clearance as required by the Navy
                                                   5   contract and related Navy requirements. Some of the excavated soils improperly
                                                   6   removed were deposited into other areas of Treasure Island contrary to the contract
                                                   7   and terms established by the Navy. The improper transfer of soil from one area at

                                                   8   Treasure Island to other areas of Treasure Island was in violation of the contract

                                                   9   terms and increased the scope of radiological contamination of Treasure Island due

                                                  10
                                                       to the improper conduct of Shaw/CB&I. Some of the excavated soils improperly
                                                       excavated were shipped off Treasure Island and improperly disposed of without
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       having been radiologically screened, tested, sampled, and remediated as required by
                                                  12
                            1717 R EDWOOD L ANE




                                                       the contract and terms established with the Navy. Shaw/CB&I submitted false
                              D AVIS , CA 95616




                                                  13
                                                       records to the Navy that certified or impliedly certified that all soil and materials
                                                  14
                                                       that were excavated and moved on Treasure Island or shipped off of Treasure Island
                                                  15
                                                       had been properly surveyed, scanned, tested, and determined to be below RG and
                                                  16
                                                       not LLRW when Shaw/CB&I had knowledge that soils and materials had been
                                                  17
                                                       intentionally moved on Treasure Island and had been shipped off Treasure Island
                                                  18
                                                       from areas and RCA’s without having been properly surveyed, scanned, tested and
                                                  19
                                                       determined to be below RG and not LLRW. Shaw/CB&I had knowledge that
                                                  20
                                                       Shaw/CB&I, under the direction of Pete Bourgeois and Jim Wittcomb had directed
                                                  21
                                                       that soils and materials be excavated and moved on Treasure Island or shipped off
                                                  22
                                                       Treasure Island in a manner to avoid being surveyed, scanned, and tested that were
                                                  23
                                                       in RCA areas or in areas not yet evaluated for radiological contamination. These
                                                  24
                                                       conducts and false records have resulted in an expanded requirement of remediating
                                                  25
                                                       Treasure Island because radiologically hazardous materials were moved and spread
                                                  26   into non-radiologically impacted areas of Treasure Island as a result of the frauds
                                                  27   and process violations of Shaw. Radiologically hazardous materials have been
                                                  28
                                                                                                           - 53 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 54 of 71



                                                   1   spread into areas outside of Treasure Island due to the fraud and process violations
                                                   2   by Shaw/CB&I potentially harming the environment and individuals beyond
                                                   3   Treasure Island, and exposes the United States to liability for the radiological
                                                   4   contamination to third persons and property off Treasure Island. The claims for
                                                   5   payment by Shaw/CB&I for the processing and movement of soil were knowingly
                                                   6   false, and the false statements, explicit and implied, were material to the Navy
                                                   7   BRAC office decision to make payment to Shaw/CB&I.

                                                   8          77.      Under the contracts with the Navy, Shaw/CB&I was to have areas

                                                   9   determined whether the area had radioactive contamination above RG before

                                                  10
                                                       Shaw/CB&I removed soils, relocated soils on Treasure Island, or transported the
                                                       soils off Treasure Island. Shortly after being sub-contracted by Shaw in or about
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       2006, New World Environmental began finding radioactive materials above release
                                                  12
                            1717 R EDWOOD L ANE




                                                       levels at Treasure Island in areas that had not previously been reported in the
                              D AVIS , CA 95616




                                                  13
                                                       Navy’s HRA as containing radioactive materials. These newly discovered
                                                  14
                                                       radioactive contaminated areas included Site 12 which contained extensive
                                                  15
                                                       occupied residential housing, and site 30-32. Shaw/CB&I management, to cut costs,
                                                  16
                                                       increase profits, and falsely complete remediation services for the Navy, took
                                                  17
                                                       intentional actions to excavate soils and materials from Treasure Island that
                                                  18
                                                       contained other contaminants such as lead, and PCBs without having New World
                                                  19
                                                       Environmental, RSRS, or any radiological control technicians oversee the soil
                                                  20
                                                       extraction to determine whether the soil contained radioactive wastes above RG.
                                                  21
                                                       Shaw/CB&I did not comply with SOP and Navy required procedures of notifying
                                                  22
                                                       New World Environmental, RSRS, or RCTs of digs, soil and material removals to
                                                  23
                                                       take place on Treasure Island, and Shaw/CB&I management planned and scheduled
                                                  24
                                                       digs for soil and material removal in areas that employees of New World
                                                  25
                                                       Environmental, RSRS, and RCTs were not present or in the vicinity to maximize
                                                  26   the probability that extensive soil extractions could take place and soils shipped off
                                                  27   Treasure Island or relocated at Treasure Island without the time and expense
                                                  28
                                                                                                           - 54 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 55 of 71



                                                   1   involved in having the soil and material scanned, sampled, and tested for
                                                   2   radioactivity above RG LLRW standards, and having the soil remediated if there
                                                   3   was radioactivity above RG, and avoid the time and costs associated with preparing
                                                   4   the soil and material for disposal due to the remediation. Shaw/CB&I certified or
                                                   5   impliedly certified that Shaw/CB&I was following set procedures for the scanning,
                                                   6   testing and remediation of soil and materials for radioactivity above RG, when in
                                                   7   fact Shaw/CB&I was intentionally circumventing the SOP and requirements to test

                                                   8   and remediate if necessary soils and materials for radioactive contamination above

                                                   9   RG levels. Shaw/CB&I submitted false records and reports to support claims for

                                                  10
                                                       payment from the Navy that certified and impliedly certified that Shaw/CB&I was
                                                       following the established rules and procedures pertaining to the radiological
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       oversight of the soil digging, moving, and removal on Treasure Island in violation
                                                  12
                            1717 R EDWOOD L ANE




                                                       of 31 USC Section 3729 (a) (1) (A) and (B). The false reports of Shaw/CB&I were
                              D AVIS , CA 95616




                                                  13
                                                       material to the Navy BRAC payment decisions. Aptim, Aptim Environmental &
                                                  14
                                                       Infrastructure, Inc., Aptim Federal Services, LLC, jointly referred to as "Aptim" are
                                                  15
                                                       successors in liability to Shaw and Chicago Bridge & Iron for these False Claims
                                                  16
                                                       Act violations.
                                                  17

                                                  18
                                                                    Treasure Island- Radioactive Sample Retention and Disposal
                                                  19
                                                                                 Violated Navy Contract By Shaw/Aptim
                                                  20
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  21

                                                  22
                                                              78.      Under the contracts with the Navy for Treasure Island, Shaw/CB&I
                                                  23
                                                       was to properly segregate and control radioactive samples and retain the samples
                                                  24
                                                       for potential future evaluation. Shaw/CB&I certified that it was complying with the
                                                  25
                                                       requirements established by the Navy contract. However, Shaw/CB&I did not
                                                  26   properly segregate and control the radioactive samples but stored the samples in a
                                                  27   manner contrary to contract, established SOP, and accepted industry standards.
                                                  28
                                                                                                           - 55 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 56 of 71



                                                   1   Further, Shaw/CB&I failed to retain control of the radioactive samples, but had the
                                                   2   radioactive samples moved to disposed of the samples as if the samples were non-
                                                   3   low-level radioactive waste. Samples and LLRW from Treasure Island was
                                                   4   improperly disposed of at standard landfills in 2008, 2009, 2010, and 2011. Shaw
                                                   5   management knew it failed to properly segregate and control radioactive samples
                                                   6   and retain control of the radioactive samples. Shaw’s certification and implied
                                                   7   certification of meeting these standards were knowingly false. Shaw/CB&I falsely

                                                   8   identified shipments off Treasure Island as non-LLRW when the shipments did

                                                   9   contain LLRW and LLRW that had been sampled and determined to be LLRW

                                                  10
                                                       above RG. These false implied certifications were material to false claims for
                                                       payment from the Navy in violation of 31 USC Section 3729 (a) (1) (A) and (B).
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Aptim is a successor in liability to Shaw and Chicago Bridge & Iron for these False
                                                  12
                            1717 R EDWOOD L ANE




                                                       Claims Act violations.
                              D AVIS , CA 95616




                                                  13

                                                  14
                                                                    Treasure Island- Radioactive Material And Device Handling
                                                  15
                                                                                 Violated Navy Contract By Shaw/Aptim
                                                  16
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  17

                                                  18
                                                              79.      Under the contracts with the Navy, radioactive material and devices
                                                  19
                                                       were required to be properly stored in proper containers for radioactive materials,
                                                  20
                                                       properly cleared for disposal, and disposed of in licensed low-level radioactive
                                                  21
                                                       disposal sites. Radioactive materials and devices were improperly stored by Shaw
                                                  22
                                                       in sea-land type shipping containers on site rather than proper containers for
                                                  23
                                                       LLRW. Shaw had one or more sea-land type containers loaded with radioactive
                                                  24
                                                       material and devices that there determined to be LLRW above RG that Shaw had
                                                  25
                                                       removed from Treasure Island and disposed of at a disposal site that was not
                                                  26   licensed to receive low-level radioactive waste. The sea-land containers were not
                                                  27   processed for removal as required, did not obtain approval from the Navy for
                                                  28
                                                                                                           - 56 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 57 of 71



                                                   1   removal, and no exception for proper disposal was obtained by Shaw. Shaw
                                                   2   certified and impliedly certified that it complied with the requirements of the
                                                   3   contract with the Navy for the handling of hazardous waste and radioactive
                                                   4   materials, and the certification was false. One or more sea-land type shipping
                                                   5   containers were improperly removed and disposed of Treasure Island radioactive
                                                   6   material and devices while New World Environmental, Inc. was a sub-contractor
                                                   7   for Shaw on Treasure Island. On or about 2009, Managers of New World

                                                   8   Environmental, Inc. objected to management of Shaw regarding the removal and

                                                   9   disposal of the sea-land containers loaded with radioactive material and devices that

                                                  10
                                                       were LLRW without having the material processed and approved by the Navy as
                                                       LLRW and disposed of as LLRW as required by the Navy. Shaw’s express and
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       implied certification that it was complying with the terms of the contracts and the
                                                  12
                            1717 R EDWOOD L ANE




                                                       requirements therein that radioactive wastes would be properly scanned, tested, and
                              D AVIS , CA 95616




                                                  13
                                                       LLRW properly disposed of as required by the Navy was false, and was material to
                                                  14
                                                       the false claims made by Shaw to the Navy in violation of 31 USC Section 3729 (a)
                                                  15
                                                       (1) (A) and (B). Aptim is a successor in liability to Shaw and Chicago Bridge &
                                                  16
                                                       Iron for these False Claims Act violations.
                                                  17

                                                  18
                                                                    Treasure Island- False Shipment Of LLRW Using Manifests
                                                  19
                                                                                  For Non-Rad Material By Shaw/Aptim
                                                  20
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  21

                                                  22
                                                              80.      Shaw obtained from a Navy representative manifests signed by Jim
                                                  23
                                                       Sullivan for approximately 200 truck shipments of soil and debris to leave Treasure
                                                  24
                                                       Island, before the truck shipments had been loaded. The manifests were not for the
                                                  25
                                                       shipment of low-level radioactive wastes and soil above RG levels, but for non-
                                                  26   radioactive wastes. Shaw fraudulently used the pre-signed manifests to load trucks
                                                  27   with low level radioactive soils and materials above RG levels or soils for which
                                                  28
                                                                                                           - 57 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 58 of 71



                                                   1   required radiological screening was not performed as required by the contract and
                                                   2   shipped the soils off Treasure Island to standard landfills as if the soil and materials
                                                   3   had been tested and determined to not have LLRW in the shipment. Shaw
                                                   4   management, at the direction of Mr. Bourgeois Mr. Wittcomb, used the pre-signed
                                                   5   manifests to load trucks with soils and materials that had not been scanned,
                                                   6   sampled, and tested for LLRW as required by the contracts with the Navy. Shaw
                                                   7   knowingly shipped the soils and materials off Treasure Island in violation of the

                                                   8   contractual requirements that such material be properly scanned, sampled, and

                                                   9   tested to determine if the material was LLRW. Shaw certified or impliedly certified

                                                  10
                                                       that the shipments met the standards for the manifests and the SOP set by the Navy,
                                                       when the shipments violated these rules, regulations and SOPs. The fraudulently
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       used pre-signed manifests were utilized by Shaw in 2007 and thereafter through
                                                  12
                            1717 R EDWOOD L ANE




                                                       2013 and may have continued to be used by Shaw. Shaw represented to the Navy
                              D AVIS , CA 95616




                                                  13
                                                       and certified and implied certification that all shipments leaving Treasure Island
                                                  14
                                                       had been properly evaluated for radiological contamination and had been properly
                                                  15
                                                       disposed. Shaw's representations and certifications were knowingly false and
                                                  16
                                                       material to the payment decisions of Navy BRAC and in violation of 31 USC
                                                  17
                                                       Section 3729 (a) (1) (A) and (B). Aptim is a successor in liability to Shaw and
                                                  18
                                                       Chicago Bridge & Iron for these False Claims Act violations.
                                                  19
                                                                     Treasure Island- Shaw Fraudulently Billed The Navy For
                                                  20
                                                                                              Intermodal Containers
                                                  21
                                                                          Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  22

                                                  23
                                                              81.      Shaw obtained and billed the Navy for approximately 200 intermodal
                                                  24
                                                       containers for the shipment of low-level radiological wastes. The billing to the
                                                  25
                                                       Navy was for the containers to be obtained, filled, and prepared for shipment to low
                                                  26   level waste facilities licensed by the United States. Shaw billed the Navy for these
                                                  27   intermodal containers as if Shaw had filled and prepared the shipments, and the
                                                  28
                                                                                                           - 58 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 59 of 71



                                                   1   intermodal containers had been shipped to LLRW facilities. The billing for the 200
                                                   2   intermodal containers to the Navy was false for the 200 intermodal containers had
                                                   3   not been prepared, cleared and shipped when the Navy was billed and paid the
                                                   4   billings. Rather, the intermodal containers remained at Treasure Island and had not
                                                   5   been processed and cleared for shipment when demands for payment were made to
                                                   6   the Navy. The billing for the containers was done approximately 2010 and the
                                                   7   intermodal containers had not been filled and shipped off Treasure Island as

                                                   8   required for the billing until approximately 2014 or 2015. The records and claim for

                                                   9   payment by Shaw that contained the expenses for the intermodal containers for

                                                  10
                                                       preparation and shipment were false. The false records were material to the
                                                       decision of the Navy BRAC to pay the demand for payment. The demand for
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       payment by Shaw was false and in violation of 31 USC Section 3729 (a) (1) (A)
                                                  12
                            1717 R EDWOOD L ANE




                                                       and (B). Aptim is a successor in liability to Shaw and Chicago Bridge & Iron for
                              D AVIS , CA 95616




                                                  13
                                                       these False Claims Act violations.
                                                  14
                                                               Treasure Island- Fraudulent Radiological Scans and Soil Samples
                                                  15
                                                                  On Treasure Island By Shaw/CB&I/Aptim, TTEC and RSRS
                                                  16
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  17

                                                  18
                                                              82.      Shaw/CB&I, Tetra Tech EC, Inc. and RSRS falsified scanning and soil
                                                  19
                                                       sample testing for radioactive contamination at Treasure Island by scanning and soil
                                                  20
                                                       sampling to falsely avoid radioactive readings above RG levels. These companies
                                                  21
                                                       avoided taking soil samples from specific locations known or scanned that resulted
                                                  22
                                                       in the highest radioactive readings in order to minimize the determinations of which
                                                  23
                                                       areas met the standards to be treated as radiologically controlled areas, and later to
                                                  24
                                                       obtain remediation clearance with final status surveys where the sampling and
                                                  25
                                                       scanning was done to avoid higher levels of radiation in order to obtain unrestricted
                                                  26   radiological release for the areas of Treasure Island reported to the Navy. The
                                                  27   falsified scanning and soil sampling at Treasure Island to avoid radioactive readings
                                                  28
                                                                                                           - 59 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 60 of 71



                                                   1   for areas above RG levels took place in 2009 and continued thereafter to at least
                                                   2   2014 and may be continuing. The false scanning took place by Shaw/CB&I
                                                   3   involved IR Site 12, Halyburton Court, Site 30, Site 31, and the Avenue H and
                                                   4   Avenue I athletic fields, and Building 3, among other areas during 2009 through
                                                   5   2014. Tetra Tech EC, under the direction of General Manager Dougherty,
                                                   6   Superintendent McWade, and supervisors Rolfe engaged in false scanning of at
                                                   7   least seven soil areas of Treasure Island that included Site 6 in 2013 and again in

                                                   8   2016 and 12 in 2013, as well as building 233 in 2008 (with billings to the Navy for

                                                   9   the 233 work spanning monthly from early 2009 into 2010), 343, and 344 in 2007

                                                  10
                                                       (with billings to the Navy spread into late 2009 due to California Department of
                                                       Toxic Substance Control and the California Department of Public Health reviews
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       and requests for further documentation on these buildings). RSRS assisted in the
                                                  12
                            1717 R EDWOOD L ANE




                                                       false scanning and sampling in Site IR 12, including residential areas near waste
                              D AVIS , CA 95616




                                                  13
                                                       disposal areas. The false records of scanning and sampling were material to the
                                                  14
                                                       payments by the Navy for the work performed. The false records and demands for
                                                  15
                                                       payment were in violation of 31 USC Section 3729 (a) (1) (A) and (B). Aptim is a
                                                  16
                                                       successor in liability to Shaw and Chicago Bridge & Iron for these False Claims
                                                  17
                                                       Act violations.
                                                  18
                                                                       Treasure Island- Pandemonium Site II Demolition and
                                                  19
                                                                            Disposal Contrary To Contract By Shaw/Aptim
                                                  20
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  21

                                                  22
                                                              83.      The contract with the Navy required that before and during demolition
                                                  23
                                                       work being performed that radiological scans be done to determine whether the site
                                                  24
                                                       was radiologically impacted, and often required that remediation be done to remove
                                                  25
                                                       the radioactive contamination. The contract with the Navy also required an
                                                  26   approved work plan for work that involved demolition and removal of material
                                                  27   from Treasure Island. Shaw took action to demolish and remove the concrete and
                                                  28
                                                                                                           - 60 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 61 of 71



                                                   1   related structures that comprised the Pandemonium Site II. The orders to demolish
                                                   2   the Pandemonium, which included barring RCTs from scanning the material, was
                                                   3   given by Mr. Bourgeois Mr. Wittcomb. Shaw intentionally violated the contract
                                                   4   requirements with the Navy by prohibiting the radiological scanning of the
                                                   5   Pandemonium Site II structures prior to and during the demolition and removal of
                                                   6   the material from Treasure Island in 2009. Shaw either did not have an approved
                                                   7   work plan contrary to the contract requirements with the Navy or violated the work

                                                   8   plan by failing to have radiological oversight of the demolition, among the

                                                   9   violations of the work plan. RCTs assigned to Treasure Island were ordered to stay

                                                  10
                                                       away from the Pandemonium Site by Mr. Bourgeois Mr. Wittcomb of Shaw
                                                       management and threatened with discharge if any RCTs came to the site with a
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       radiological meter during the demolition activity. Shaw management, including
                                                  12
                            1717 R EDWOOD L ANE




                                                       Pete Bourgeois and Jim Wittcomb, made the decision to bar RCTs from scanning
                              D AVIS , CA 95616




                                                  13
                                                       the Pandemonium Site II before, during, and after demolition due to a desire to
                                                  14
                                                       avoid discovery that the material being demolished was contaminated with
                                                  15
                                                       radioactive intensity above release levels, and the time, and labor, equipment, and
                                                  16
                                                       disposal expenses that would be incurred. The contract and approved work plans
                                                  17
                                                       and requirements were violated by Shaw's decision to bar radiological scanning of
                                                  18
                                                       the Pandemonium II materials and the disposal of those materials without proper
                                                  19
                                                       radiological scanning and clearance.
                                                  20
                                                              84.      Shaw expressly or implied representations that there were no
                                                  21
                                                       radiological materials involved with the Pandemonium Site II and that the
                                                  22
                                                       excavated materials could be and were shipped off Treasure Island as non-
                                                  23
                                                       radiologically impacted wastes. Shaw's representations were false for Shaw had not
                                                  24
                                                       allowed any radiological evaluation, survey, or scanning of the Pandemonium
                                                  25
                                                       structures or excavated materials to represent that the material did not contain
                                                  26   radioactive waste exceeding RG standards. The Navy contract required the
                                                  27   establishment of an approved work plan for work such as the demolition of the
                                                  28
                                                                                                           - 61 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 62 of 71



                                                   1   Pandemonium Site II involved. Shaw violated the contract with the Navy by not
                                                   2   having a work plan for the Pandemonium Site II demolition in place at the time, did
                                                   3   not follow an approved work plan, and did not have radiological coverage for the
                                                   4   work. Shaw falsely represented, certified, and implied certification to the Navy that
                                                   5   the work involved with the Pandemonium Site II demolition and the disposal of the
                                                   6   excavated material from that site was done according to contract terms, which was
                                                   7   material to Shaw's demands for payment for these services to the Navy in violation

                                                   8   of 31 USC Section 3729 (a) (1) (A) and (B). Aptim is a successor in liability to

                                                   9   Shaw and Chicago Bridge & Iron for these False Claims Act violations.

                                                  10
                                                                      Treasure Island - Soil Movement From Site 12 to Site 6
LAW OFFICE OF DAVID ANTON




                                                  11
                                                                              Violated The Navy Contract By Shaw/Aptim
                                                  12
                            1717 R EDWOOD L ANE




                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                              D AVIS , CA 95616




                                                  13

                                                  14
                                                              85.      The contract with the Navy required strict adherence to rules and
                                                  15
                                                       procedures for the movement of soil on Treasure Island to control and avoid the
                                                  16
                                                       spread of contamination on Treasure Island and to protect the health and safety of
                                                  17
                                                       the workers and residents.
                                                  18
                                                              86.      Shaw, at the direction of Mr. Bourgeois Mr. Wittcomb, engaged in the
                                                  19
                                                       excavation of soil from Site 12 that was known or suspected to be radiologically
                                                  20
                                                       impacted. In violation of the Navy's established rules and procedures, in 2007 and
                                                  21
                                                       2009 and to a lesser regularity through 2013, Shaw transported radiologically
                                                  22
                                                       impacted soils in open trucks, in front loaders, and other transport devices in an
                                                  23
                                                       uncontrolled manner so that soil fell during transport onto the roads of Treasure
                                                  24
                                                       Island while in transit. Soil was left open and uncovered in transit so that wind-
                                                  25
                                                       swept soil blew off trucks and front loader loads while in transit. Front loaders lost
                                                  26   substantial amounts of potentially radioactive soil while in transit, including loss
                                                  27   from crossing speed bumps and potholes. Vehicle tires loaded with soils were not
                                                  28
                                                                                                           - 62 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 63 of 71



                                                   1   cleaned prior to transit over the roads of Treasure Island. The areas the soil was
                                                   2   improperly transported to included areas that had not been found to have been
                                                   3   radiologically impacted and were regular transit and residential areas of Treasure
                                                   4   Island. As a result of the conduct of Shaw that violated the rules and procedures
                                                   5   established by the Navy, areas of Site 6 and roadways and residences in Site 12
                                                   6   became contaminated with Site 12 radiological waste and soil requiring expensive
                                                   7   additional remediation. Shaw falsely represented, certified, and implied certification

                                                   8   to the Navy that the work involved with Site 12 and the disposal of the excavated

                                                   9   material from that site was done according to contract terms, which was material to

                                                  10
                                                       Shaw's demands for payment for these services to the Navy in violation of 31 USC
                                                       Section 3729 (a) (1) (A) and (B). Aptim is a successor in liability to Shaw and
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Chicago Bridge & Iron for these False Claims Act violations.
                                                  12
                            1717 R EDWOOD L ANE
                              D AVIS , CA 95616




                                                  13
                                                                  Treasure Island - Demolition Of Building 233 By Shaw/Aptim
                                                  14
                                                                        And False Reports By TTEC Violated Navy Contract
                                                  15
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  16

                                                  17
                                                              87.      The contract and procedures established by the Navy required that
                                                  18
                                                       prior to the demolition of a building on Treasure Island there be an approved work
                                                  19
                                                       plan. For buildings that had radiological contamination above RG levels, work
                                                  20
                                                       plans approved by the Navy required that Shaw remediate the building to below RG
                                                  21
                                                       levels prior to demolition of the building. By remediation of the building to RG
                                                  22
                                                       levels prior to demolition, the amount of material segregated, treated, and shipped
                                                  23
                                                       as LLRW would be dramatically lower than if the entire building was demolished
                                                  24
                                                       prior to radiological remediation and the radiological contamination was spread
                                                  25
                                                       throughout the entire demolition causing all material to be treated as LLRW. The
                                                  26   costs involved in the containerization, shipment and disposal of LLRW is
                                                  27   significantly greater than the costs associated with non-LLRW.
                                                  28
                                                                                                           - 63 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 64 of 71



                                                   1          88.      The Navy required procedures and a work plan for Building 233 that
                                                   2   required that the structure be remediated to RG levels, the removed LLRW
                                                   3   segregated and shipped to a LLRW facility, and the building then demolished,
                                                   4   scanned, and all non-LLRW disposed of at standard landfills.
                                                   5          89.      TTEC had been retained by the Navy to scan and remediate Building
                                                   6   233 well prior to the Shaw demolition of building 233. TTEC, with the assistance
                                                   7   of RCTs presented false scan data and reports concluding that building 233 was

                                                   8   largely free of radioactive contamination above release levels. TTEC engaged in

                                                   9   excessive scan speed when scanning building 233, resulting in falsely lower

                                                  10
                                                       radiological readings than if the scans had been performed as the required low scan
                                                       speeds. The reports of TTEC to the Navy that were used to seek payment for the
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       scanning of building 233 were knowingly false and material to the decision by the
                                                  12
                            1717 R EDWOOD L ANE




                                                       Navy to pay TTEC. Shaw in part relied upon TTEC's false reports regarding
                              D AVIS , CA 95616




                                                  13
                                                       building 233. Shaw also engaged in limited scanning of building 233 in a manner
                                                  14
                                                       intended to avoid discovery of substantial amounts of radioactive contamination on
                                                  15
                                                       and around the building to avoid costs, at the direction of Shaw management,
                                                  16
                                                       including Mr. Bourgeois Mr. Wittcomb, in violation of the contract with the Navy.
                                                  17
                                                       Shaw violated the Navy's required procedures and demolished Building 233 prior to
                                                  18
                                                       the building being fully and properly scanned, and remediated and LLRW removed
                                                  19
                                                       from the building. As a result of Shaw demolishing Building 233 prior to full and
                                                  20
                                                       effective remediation. The radioactive contamination in, under, and part of Building
                                                  21
                                                       233 was extensively mixed and commingled throughout the building debris. The
                                                  22
                                                       radioactive contamination so extensively mixed with the demolished debris that
                                                  23
                                                       remediation was made much more difficult or impossible. Because the debris could
                                                  24
                                                       not be effectively scanned, segregated and remediated following the improper
                                                  25
                                                       demolition in violation of the contractual requirements with the Navy, virtually all
                                                  26   the demolition debris was put into intermodal containers as LLRW. For nearly two
                                                  27   years, efforts were explored on how to handle this material and whether there was a
                                                  28
                                                                                                           - 64 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 65 of 71



                                                   1   feasible means to remediate the material rather than have all the material shipped as
                                                   2   LLRW. Shaw falsely represented, certified, and implied certification to the Navy
                                                   3   that the work involved with the Building 233 demolition was done according to
                                                   4   contract terms, which was material to Shaw's demands for payment for these
                                                   5   services to the Navy in violation of 31 USC Section 3729 (a) (1) (A) and (B).
                                                   6   Aptim is a successor in liability to Shaw and Chicago Bridge & Iron for these False
                                                   7   Claims Act violations.

                                                   8

                                                   9                Treasure Island - Softball Area Site Improperly Excavated

                                                  10
                                                                             In Violation of Navy Contract By Shaw/Aptim
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
LAW OFFICE OF DAVID ANTON




                                                  11

                                                  12
                            1717 R EDWOOD L ANE




                                                              90.      The Navy contract and procedures required that for any excavation on
                              D AVIS , CA 95616




                                                  13
                                                       Treasure Island there would be an approved work plan and radiological oversight of
                                                  14
                                                       the excavation to assure that radiological waste was properly identified, segregated,
                                                  15
                                                       and disposed of, and that the health and safety of the workers and public was
                                                  16
                                                       protected.
                                                  17
                                                              91.      In the relative center of Treasure Island near and involving sites 30,
                                                  18
                                                       31, 32, and 33, near the softball fields and athletic fields, Shaw excavated a massive
                                                  19
                                                       area of Treasure Island in violation of the Navy's contract, rules and procedures in
                                                  20
                                                       and about 2009. Shaw excavated the area of the fields down at points to a depth of
                                                  21
                                                       four feet. The Navy's contract, rules and procedures required that radiological
                                                  22
                                                       scanning of the soil be done. Contrary to the Navy's contract, rules and procedures,
                                                  23
                                                       no radiological scanning of the massive excavation was done. The radiological sub-
                                                  24
                                                       contractor for Shaw was barred and prohibited from being involved in the
                                                  25
                                                       excavation of this area, and Shaw management, Mr. Bourgeois Mr. Wittcomb, took
                                                  26   active steps not to include radiological oversight of the excavation. Shaw falsely
                                                  27   represented to the Navy that the contract, rules and procedures were followed
                                                  28
                                                                                                           - 65 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 66 of 71



                                                   1   regarding this excavation that included radiological oversight of the excavation
                                                   2   which was material to Shaw's demands for payment for these services to the Navy
                                                   3   for this work in violation of 31 USC Section 3729 (a) (1) (A) and (B). Aptim is a
                                                   4   successor in liability to Shaw and Chicago Bridge & Iron for these False Claims
                                                   5   Act violations.
                                                   6        Treasure Island- Fraudulent Destruction Of Radioactive Hot Samples
                                                   7                        In Violation Of Navy Contract By Shaw/Aptim

                                                   8                     Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD

                                                   9

                                                  10
                                                              92.      The Navy's contract, rules and requirements provided detailed
                                                       specification for the taking of radiological samples, the chain of custody for those
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       samples, the testing of the samples, and the truthful reporting of those samples to
                                                  12
                            1717 R EDWOOD L ANE




                                                       the Navy and regulators. Shaw management directed numerous times from 2007
                              D AVIS , CA 95616




                                                  13
                                                       through 2013, and possibly continuing, that samples taken that were tested by the
                                                  14
                                                       on-site laboratory that came as radioactively 'hot" above RG levels be disposed of,
                                                  15
                                                       and the records of the sample and their testing be destroyed. The elimination of the
                                                  16
                                                       samples and the record of the samples was intentional, fraudulent, and done to
                                                  17
                                                       prevent areas from being properly designated as containing radiological
                                                  18
                                                       contamination above RG. The orders to destroy samples were primarily done when
                                                  19
                                                       efforts to remediate had been done, and samples were taken in the hope of showing
                                                  20
                                                       the remediation had been successful. However, orders to destroy samples were also
                                                  21
                                                       given to falsely avoid the designation of an area as radiologically impacted. The
                                                  22
                                                       orders to destroy samples was issued by management of Shaw, including but not
                                                  23
                                                       limited to Pete Bourgeois and Jim Wittcomb. Shaw falsely represented to the Navy
                                                  24
                                                       that the contract, rules and procedures were followed regarding the taking of
                                                  25
                                                       samples, the testing of samples, and the reporting of sample results which were
                                                  26   material to Shaw's demands for payment for these services to the Navy for this
                                                  27   work in violation of 31 USC Section 3729 (a) (1) (A) and (B). Aptim is a successor
                                                  28
                                                                                                           - 66 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 67 of 71



                                                   1   in liability to Shaw and Chicago Bridge & Iron for these False Claims Act
                                                   2   violations.
                                                   3   Treasure Island - Fraud In Development And Approval Of The TI July 1, 2014
                                                   4                             Final Historical Radiological Assessment
                                                   5         Supplement Technical Memorandum By Defendant TTEM/TT, Inc.
                                                   6                     Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                   7

                                                   8          93.      The Navy contracted with Tetra Tech EM Inc. and its joint venture

                                                   9   TriEco-TT to prepare and produce a supplement to the Historical Radiological

                                                  10
                                                       Assessment done in 2006 by Weston Solutions that was determined to be
                                                       fundamentally deficient due to significant findings of serious levels of radiological
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       wastes and hazards across Treasure Island. As part of the contract requirements of
                                                  12
                            1717 R EDWOOD L ANE




                                                       the Navy, Tetra Tech EM Inc. through its joint venture was required to actively
                              D AVIS , CA 95616




                                                  13
                                                       engage with and consult with State of California representatives in the California
                                                  14
                                                       Department of Public Health and the California Department of Toxic Substances, to
                                                  15
                                                       provide a specified period of time after draft completion of the report to provide
                                                  16
                                                       written comments, and engage with the State agencies to obtain comments and seek
                                                  17
                                                       approval of the supplement from these state departments prior to the issuance of the
                                                  18
                                                       supplement.
                                                  19
                                                              94.      Tetra Tech EM, Inc. and its joint venture failed to provide the
                                                  20
                                                       California Department of Public Health and the California Department of Toxic
                                                  21
                                                       Substances with required notice period and opportunities to consult, review and
                                                  22
                                                       comment of the proposed supplement as required by the contract with the Navy.
                                                  23
                                                       Tetra Tech EM, Inc. and its joint venture failed and refused to involve the
                                                  24
                                                       California Department of Public Health in the development of the supplement.
                                                  25
                                                       Tetra Tech EM, Inc. and its joint venture did not involve the California Department
                                                  26   of Public Health in the drafting of the supplement.
                                                  27

                                                  28
                                                                                                           - 67 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 68 of 71



                                                   1          95.      When Tetra Tech EM, Inc. and its joint venture had completed a draft
                                                   2   of the supplement, Tetra Tech EM informed the California Department of Public
                                                   3   Health that it could send representatives to its offices in San Diego, that they could
                                                   4   read the supplement, but would not be provided a copy of the supplement, would
                                                   5   not be allowed to copy the proposed supplement, and would not be provided an
                                                   6   electronic copy to review at the Department of Public Health's offices in
                                                   7   Sacramento as required. Tetra Tech EM did not provide to the Department of

                                                   8   Public Health the required allotted review and comment time period. Tetra Tech

                                                   9   EM, Inc. and its joint venture took intentional actions to exclude the California

                                                  10
                                                       Department of Public Health in the supplement development, review and comments
                                                       to preclude the California Department of Public Health from pointing out
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       deficiencies and defects in the supplement. On information and belief, it is alleged
                                                  12
                            1717 R EDWOOD L ANE




                                                       that the California Department of Toxic Substances was similarly precluded for
                              D AVIS , CA 95616




                                                  13
                                                       substantive development, review and comment on the supplement prior to it being
                                                  14
                                                       submitted to the Navy and issued as the 2014 HRA Supplement Technical
                                                  15
                                                       Memorandum. The contract with the Navy, and required steps including the
                                                  16
                                                       involvement of these State agencies, that these agencies be given a copy of the draft
                                                  17
                                                       report prior to issuance, that these agencies be given a specified time to provide
                                                  18
                                                       written comments, and that those comments be incorporated into the report. Due to
                                                  19
                                                       the freezing out of these State agencies from meaningful involvement, there are not
                                                  20
                                                       comments from the California Department of Public Health to the 2014 report.
                                                  21
                                                       Tetra Tech EC took steps to hide the freezing out of these State agencies by
                                                  22
                                                       including the 2006 comments of the State agencies as if these comments had been
                                                  23
                                                       made related to the 2014 HRA Supplement Technical Memorandum report, and
                                                  24
                                                       included comments made over the years by the State agencies that were made
                                                  25
                                                       independent of the report drafted in 2014 and issued July 1, 2014 as the Historical
                                                  26   Radiological Assessment - Supplemental Technical Memorandum.
                                                  27

                                                  28
                                                                                                           - 68 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 69 of 71



                                                   1          96.      Tetra Tech EM, Inc. and its joint venture made false statements, and
                                                   2   certified and implied certification that it had involved as required, including time
                                                   3   period for draft review and comment, the State of California Department of Health
                                                   4   and the California Department of Toxic Substances in the development, review and
                                                   5   comments for the Supplemental Technical Memorandum. These false statements
                                                   6   and certifications to the Navy were material to false claims to the Navy for payment
                                                   7   for these services to the Navy for this work in violation of 31 USC Section 3729 (a)

                                                   8   (1) (A) and (B). Tetra Tech, Inc. is a successor to Tetra Tech EM, Inc. and is liable

                                                   9   for the conduct of Tetra Tech EM, Inc.

                                                  10
                                                               Treasure Island- Copper Removal And Sale While On The Clock
                                                                                    In Violation Of FCA By Shaw/Aptim
LAW OFFICE OF DAVID ANTON




                                                  11
                                                                         Plaintiff/Relator Smith Allegation 3:16-cv-01106-JD
                                                  12
                            1717 R EDWOOD L ANE
                              D AVIS , CA 95616




                                                  13
                                                              97.      Beginning in approximately late 2006 and continuing, the Project
                                                  14
                                                       Manager for Shaw, Peter Bourgeois directed laborers to work and unlawfully assist
                                                  15
                                                       Shaw and Mr. Bourgeois personally, in stealing copper from Treasure Island by
                                                  16
                                                       stripping the copper from buildings owned by the United States. The copper
                                                  17
                                                       removal and sale by Shaw continued into 2009 and may have continued thereafter
                                                  18
                                                       until Mr. Bourgeois left Treasure Island approximately 2013. The work time of the
                                                  19
                                                       Shaw laborers was falsely reported to the Navy as hours worked for the remediation
                                                  20
                                                       of lead, PCBs and other contaminants on Treasure Island. The false stripping of
                                                  21
                                                       copper by Shaw was usually done late and on the weekends and billed as overtime
                                                  22
                                                       hours. The false reporting of the hours as time properly incurred in the remediation
                                                  23
                                                       of lead, PCBs and other contaminants was material to the requests for payment by
                                                  24
                                                       Shaw to the Navy for the services on the early cost-plus contracts, and was false
                                                  25
                                                       and material on the later contracts. The copper obtained by the workers stripping
                                                  26   the Treasure Island buildings was not reported to the Navy, was sold but not
                                                  27   accounted for to the Navy, nor were the funds delivered to the Navy. Shaw
                                                  28
                                                                                                           - 69 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 70 of 71



                                                   1   certified or impliedly certified that it was properly performing the services
                                                   2   contracted for with the Navy, and falsely made those certifications when Shaw was
                                                   3   effectively having the Navy pay for the wages of laborers used to steal for Shaw
                                                   4   copper from the Treasure Island buildings that belonged to the Navy. The conduct
                                                   5   of Shaw related to the unlawful stripping of copper owned by the United States,
                                                   6   selling the copper for private gain, the creation of records that the hours worked
                                                   7   were for remediation purposes under the contract with the Navy, the failure of

                                                   8   Shaw to report the possession, custody, and control of the copper which was the

                                                   9   property of the United States, and the failure to Shaw to turn over the copper or the

                                                  10
                                                       money derived from the sale of the copper to the United States violated 31 USC
                                                       Section 3729 (a) (1) (A), (B), and (D). Shaw was required under the contract with
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       the Navy to have all materials on Treasure Island scanned for radiological
                                                  12
                            1717 R EDWOOD L ANE




                                                       contamination prior to the materials being removed from Treasure Island. Shaw
                              D AVIS , CA 95616




                                                  13
                                                       failed to have the copper stripped from Treasure Island scanned and surveyed for
                                                  14
                                                       radiological contamination, but rather intentionally avoided notice to the
                                                  15
                                                       radiological subcontractors that it was stripping and removing copper from
                                                  16
                                                       Treasure Island. Shaw certified or implied certification that all materials removed
                                                  17
                                                       from Treasure Island were being and had been scanned for radiological
                                                  18
                                                       contaminants and that certification was untrue. The certification was material to the
                                                  19
                                                       demand for payment by the Navy. The false certification was in violation of 31
                                                  20
                                                       USC Section 3729 (a) (1) (A), and (B). The reporting of time billed to the Navy
                                                  21
                                                       was required to be for time incurred in the remediation of Treasure Island as called
                                                  22
                                                       for in the contracts with the Navy. Shaw submitted false time records and billed the
                                                  23
                                                       Navy falsely based on those time records that included time for the stripping of
                                                  24
                                                       copper from the Treasure Island buildings in violation of 31 USC Section 3729 (a)
                                                  25
                                                       (1) (A), and (B). Aptim is a successor in liability to Shaw and Chicago Bridge &
                                                  26   Iron.
                                                  27

                                                  28
                                                                                                           - 70 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
                                                        Case 3:13-cv-03835-JD Document 148 Filed 02/27/20 Page 71 of 71



                                                   1

                                                   2                                         PRAYER FOR RELIEF
                                                   3

                                                   4          98.      Relators, on behalf of the United States of America and the United
                                                   5   States Navy seek through this action 3 times the damages the government has and
                                                   6   will sustain because of the acts of defendants;
                                                   7          99.      Relators, on behalf of the United States of America and the United

                                                   8   States Navy seek through this action a civil penalty as provided by 31 USC Section

                                                   9   3729(a)(1)(G) for each false claim and each false record or false statement material

                                                  10
                                                       to a false claim;
                                                              100. For an award to the qui tam plaintiffs as provided for by 31 USC
LAW OFFICE OF DAVID ANTON




                                                  11
                                                       Section 3730(d);
                                                  12
                            1717 R EDWOOD L ANE




                                                              101. For an award of reasonable attorney fees and costs.
                              D AVIS , CA 95616




                                                  13
                                                       A jury trial is demanded.
                                                  14
                                                       Dated: February 27, 2020                           Law Office of David Anton &
                                                  15
                                                                                                          Scott Law Firm
                                                  16

                                                  17
                                                                                                          By:        David Anton            .
                                                  18
                                                                                                                David Anton
                                                  19                                                      Attorney for Relators,
                                                  20                                                      Arthur R. Jahr, III, Elbert G. Bowers,
                                                                                                          Susan V. Andrews, and Archie R. Jackson
                                                  21

                                                  22                                                      By:        David Anton           _
                                                  23                                                            David Anton
                                                  24                                                      Attorney for Relator, Anthony Smith
                                                  25
                                                                                                          By:        David Anton           _
                                                  26
                                                                                                                David Anton
                                                  27                                                      Attorney for Relators,
                                                  28                                                      Donald K. Wadsworth, and Robert McLean
                                                                                                           - 71 -
                                                          Relators' Combined Second Amended Complaint - FCA 3:13-CV-3835 - JD
